t c memo united_states tax_court john e rogers and frances l rogers et al petitioners v commissioner of internal revenue respondent docket nos filed date john e rogers for petitioners craig connell bernard j audet jr thomas a deamus frederick petrino mayah solh-cade and briseyda villalpando for respondent in docket nos and elizabeth a carlson for respondent in docket no 1cases of the following petitioners are consolidated herewith john e rogers and frances l rogers docket nos and and frances l rogers docket no memorandum findings_of_fact and opinion goeke judge respondent issued notices of deficiency to petitioners determining income_tax deficiencies and accuracy-related_penalties as follows deficiency years year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number penalty sec_6662a dollar_figure -0- -0- -0- -0- for respondent determined a fraud_penalty under sec_6663 against petitioner john rogers the above-listed accuracy-related_penalties for are respondent’s alternative position in his answer for respondent asserted that petitioners are liable for an addition_to_tax for failure to timely file a return under sec_6651 petitioner frances rogers seeks relief from joint_and_several_liability under sec_6015 for and the above deficiency years for petitioner sec_2unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar litigated their income_tax_liability in rogers v commissioner rogers tcmemo_2011_277 aff’d 728_f3d_673 7th cir the court determined that petitioners had unreported income from mr rogers’ business activities and disallowed certain business_expense deductions related to both petitioners’ business activities petitioners were assessed with income_tax and a penalty for as a result of our decision in 137_tc_70 supplemented by tcmemo_2012_110 aff’d 728_f3d_676 7th cir in date the commissioner issued a notice_of_intent_to_levy with respect to and petitioners requested a collection_due_process cdp hearing respondent did not make a determination regarding mrs rogers’ request for innocent spouse relief in a cdp hearing petitioners litigated their tax_liability in rogers v commissioner rogers tcmemo_2014_141 which determined that petitioners had unreported income and disallowed business_expense deductions related to their business entities we denied mrs rogers relief from joint_and_several_liability for in rogers v commissioner tcmemo_2017_130 appeal filed 7th cir date on date petitioners filed a motion for partial summary_judgment with respect to the penalties against them in these consolidated cases on the basis of our decision in graev v commissioner t c ___ date supplementing t c ___ date after concessions the issues for consideration are whether petitioners have unreported income from the following sources trustee fees relating to mr rogers’ implementation of distressed_debt transactions in unreported income from mr rogers’ business portfolio properties inc ppi for and and unreported income for and relating to the tax consequences of mrs rogers’ transfer of real_property to her wholly owned s_corporation sterling ridge inc sri we hold that they do whether petitioners and their wholly owned entities are entitled to the following deductions a charitable_contribution_deduction in for the transfer of real_property a worthless_debt deduction relating to reddy lab described infra or a worthless_debt or stock deduction relating to portfolio technologies inc pti certain business_expenses for and certain itemized_deductions for and a dollar_figure long-term_capital_loss deduction for with a few limited exceptions we hold that they are not whether mrs rogers is entitled to relief from joint_and_several_liability under sec_6015 we hold that she is not whether petitioners are liable for penalties and an addition_to_tax as follows a mr rogers a sec_6663 fraud_penalty for we hold that he is not b petitioners accuracy-related_penalties under sec_6662 or h or sec_6662a for and and under sec_6662 for and we reserve this issue for subsequent disposition c petitioners an addition_to_tax under sec_6651 for their failure to timely file an income_tax return for we hold that they are not findings_of_fact i background at the time the petitions were filed petitioners resided in illinois they were married during the years at issue filed a joint income_tax return for each year and remained married at the time of trial mr rogers is a tax attorney with over years of experience he has a juris doctor degree j d from harvard university and a master of business administration degree m b a from the university of chicago from date to date he was a partner at the law firm altheimer gray from date to date he was a tax partner at seyfarth shaw llp seyfarth shaw in he formed rogers associates as a sole_proprietorship he is also a certified_public_accountant petitioners also owned a number of business entities most of the adjustments in dispute here 3the stipulation of facts and the accompanying exhibits are incorporated therein by this reference relate to income and deductions from these businesses and mr rogers’ activities as an attorney mr rogers used some of these entities to promote a tax- avoidance transaction involving brazilian consumer distressed_debt distressed_debt transactions that has been the subject of previous court opinions 143_tc_322 137_tc_70 petitioners were assessed additional tax as a result of these partnership-level proceedings mrs rogers has a bachelor’s degree in chemistry a master’s degree in biochemistry an m b a a doctorate in educational administration and a j d she worked as a high school chemistry and computer science teacher and an associate principal for over years retiring in she also has been a licensed real_estate broker since and a licensed attorney since in she began representing clients in property_tax appeals which she taught herself to perform ii petitioners’ business activities a tax_shelter promotion activities mr rogers implemented and promoted the distressed_debt transactions that give rise to respondent’s adjustments through three business entities ppi sugarloaf fund llc sugarloaf and jetstream business ltd jetstream mr rogers formed ppi as its sole shareholder and caused it to elect s_corporation status in he formed sugarloaf and treated it as a partnership for federal_income_tax purposes he formed jetstream a british virgin islands limited_company with ppi as its sole shareholder to act as sugarloaf’s sole manager and its tax_matters_partner jetstream is a disregarded_entity for federal tax purposes mr rogers was jetstream’s sole director and manager mr rogers indirectly owned no more than of sugarloaf through jetstream and ppi however he controlled ppi jetstream and sugarloaf during the deficiency years mr rogers used sugarloaf to promote the distressed_debt transactions sugarloaf transactions involved in 143_tc_322 sugarloaf acquired distressed consumer receivables distressed_debt from brazilian retailers in exchange for a purported ownership_interest in sugarloaf and sugarloaf then transferred interests in the distressed_debt to individual investors in the sugarloaf tax_shelter through either a partnership or trust structure in mr rogers used a partnership structure involving trading 4as mr rogers is ppi’s sole shareholder we must determine ppi’s income and business_expense deductions to determine petitioners’ income_tax_liability where a notice_of_deficiency includes adjustments for s_corporation items with other adjustments we have jurisdiction to determine the correctness of all adjustments see 135_tc_238 5the case at docket no at issue here was one of the consolidated cases of 143_tc_322 and holding_companies for the individual investors to hold the distressed_debt beginning in and continuing through mr rogers used a_trust structure for the tax_shelters in response to legislative changes in to the subchapter_k partnership rules that prevented the tax_shelter loss-shifting benefits in his trading and holding_company structure id pincite under the trust structure sugarloaf would form a new trust for each individual who invested in the tax_shelter main trust and then sugarloaf would contribute distressed_debt to the main trust the individual investors would have each main trust form a subtrust and the main trust would assign the debt to the subtrust the investor would contribute cash to the main trust typically equal to approximately of the face value of the distressed_debt held by the main trust in exchange the investor would receive an interest in the main trust and the entire beneficial_interest in the subtrust mr rogers was the trustee of both the main trust and the subtrust formed for each investor sugarloaf was the beneficiary for each investor sugarloaf the main trust and the subtrust treated the distressed_debt as having a carryover_basis from the brazilian retailer that was based on the face value of the 6the american_jobs_creation_act_of_2004 pub_l_no sec_833 sec_118 stat pincite changed the rules governing the allocation of built-in_loss on property contributed to a partnership providing that the built-in_loss may be taken into account only by the contributing_partner sec_704 the change prevented the shifting of the built-in_loss on the distressed_debt to the investor debt the investor would have the subtrust claim a worthless_debt deduction that was based on partial worthlessness of the distressed_debt typically equal to of the face value of the distressed_debt and the investor as the purported grantor of the subtrust would pass the worthless_debt deduction through to his personal tax_return in kenna trading llc v commissioner t c pincite the court held that the tax_shelter investors were not entitled to worthless_debt deductions for the sugarloaf transactions for and the court held that sugarloaf was a sham and not a valid partnership for and the purported trusts were shams and not trusts for federal tax purposes for id pincite the purported contribution of the distressed_debt to sugarloaf was in substance a sale and sugarloaf received a cost_basis in the distressed_debt not a carryover_basis as claimed id pincite also sugarloaf overstated its cost_of_goods_sold for and had unreported income for and and was not entitled to certain deductions for and sugarloaf fund llc v commissioner docket no date mr rogers deducted multiple expenses relating to his sugarloaf activities including travel_expenses legal fees and miscellaneous expenses connected to his promotion and operation of the tax_shelter he advanced funds to sugarloaf to finance its expenses he also paid these expenses through his wholly owned entity ppi and ppi deducted the expenses including amounts paid to or on behalf of two loan management companies multicred investment ltd and multicred investimentos limitada collectively multicred and a ppi employee brad todd see infra appendix e in brad todd worked on issues relating to distressed_debt including engaging a new agency to replace multicred and finding additional distressed_debt portfolios to purchase petitioners incurred expenses as result of a number of disputes that arose in connection with the sugarloaf transactions including allegations of mismanagement and theft by individuals connected with multicred and legal actions by individuals who invested in the tax_shelter petitioners also deducted expenses_incurred in connection with mr rogers’ sugarloaf activities on schedules c profit or loss from business filed with respect to mr rogers’ business activities schedule c-1 see infra appendix a petitioners’ investments in sugarloaf transactions in addition to mr rogers’ promotion of the sugarloaf tax_shelter petitioners also invested in two sugarloaf transactions themselves to obtain tax- shelter benefits in sri mrs rogers’ wholly owned corporation invested in 7for practical purposes the two companies are the same and we refer to them interchangeably as multicred a sugarloaf transaction through the trust structure described above that petitioners used to offset their income from sri the business activities of sri are described further infra in mr rogers invested in a sugarloaf transaction through the trust structure in kenna trading llc v commissioner t c pincite we disallowed the worthless_debt deductions claimed by investors in the sugarloaf transactions for and in that case we disallowed the worthless_debt deduction claimed by sri id pincite kenna trading did not address the sugarloaf transactions implemented in and accordingly did not address deductions relating to mr rogers’ sugarloaf transaction respondent filed a motion for partial summary_judgment to disallow petitioners’ worthless_debt deduction for of approximately dollar_figure million plus nominal legal and fiduciary expenses relating to mr rogers’ sugarloaf transaction sugarloaf deductions to accomplish mr rogers’ investment in the sugarloaf transaction sugarloaf formed a_trust and transferred distressed_debt to it using the structure described above mr rogers contributed dollar_figure to the trust ie the rogers trust sugarloaf and mr rogers created a subtrust rogers subtrust and allocated the rogers trust’s distressed assets to it the rogers trust and the 8respondent disallowed two additional deductions relating to the sugarloaf transaction on schedule c-1 for dollar_figure in legal fees and dollar_figure in fiduciary expenses see infra appendix a rogers subtrust claimed a carryover_basis in the distressed_debt of approximately dollar_figure million we granted respondent partial summary_judgment and held that mr rogers is not entitled to the sugarloaf deductions for in notice_2008_34 2008_1_cb_645 the internal_revenue_service irs identified as a listed_transaction a distressed_debt asset trust transaction in which a u s taxpayer acquires an interest in a_trust or a series of trusts and subtrusts holding distressed assets to obtain built-in tax losses mr rogers did not submit a form_8886 reportable_transaction_disclosure_statement for in connection with his sugarloaf transaction nor did sri file form_8886 for its sugarloaf transaction fees from the sugarloaf transactions before mr rogers used his law firm seyfarth shaw to implement the sugarloaf transactions sugarloaf paid a portion of the investors’ cash contributions to seyfarth shaw as legal fees in seyfarth shaw told mr rogers to stop implementing the sugarloaf transactions because of the irs’ inquiries into the transactions unbeknownst to seyfarth shaw mr rogers began implementing the sugarloaf transactions through ppi seyfarth shaw asked mr rogers to resign in date when it learned that he was still promoting the sugarloaf transaction for the sugarloaf transactions in mr rogers was the trustee for each main trust and was entitled to trustee fees under the main trust agreements each main trust had a bank account that mr rogers controlled trust bank account the investors contributed approximately of the face value of the distressed_debt held by their main trust which were deposited into the trust bank accounts for their respective main trusts the funds held in the trust bank accounts were paid over to sugarloaf and mr rogers mr rogers typically received approximately one-third of the investor’s cash contributions this is approximately the same amount that seyfarth shaw had received as legal fees during mr rogers received dollar_figure from the trust bank accounts that he deposited into petitioners’ personal bank accounts petitioners did not report the deposits as income on their joint_return mr rogers’ accountant altered the copies of the checks he received from the trusts trust checks to delete references in their memorandum lines to trustee fee fee or hunter fee before submitting the checks to the irs during the examination b ppi’s income and deductions as described above mr rogers used ppi to implement the sugarloaf transactions petitioners also used ppi in their real_estate development activities including the development of real_estate that mrs rogers had inherited from her father discussed further infra known as sterling ridge during ppi received at least dollar_figure in gross_income as follows dollar_figure in consulting fees from petitioners’ real_estate development business sri dollar_figure from the sterling ridge trust dollar_figure from sugarloaf and dollar_figure from laurence builders sri deducted the consulting fees paid to ppi sugarloaf deducted dollar_figure of the dollar_figure that it paid to ppi as a management fee and amortized the remainder as startup expenses ppi reported gross_receipts of dollar_figure for understating its gross_receipts by dollar_figure for and ppi claimed business_expense deductions that respondent disallowed in the deficiency notices and that remain in dispute to the extent stated infra appendix e iii real_estate development activities a sterling ridge subdivision mrs rogers owned an approximately 31-acre parcel of undeveloped real_property in orland park illinois orland park that she had inherited from her fatherdollar_figure when she inherited the property its fair_market_value was approximately 9ppi did not report these amounts in their entirety on its tax_return the irs discovered them during its examination using a bank_deposits analysis 10mrs rogers is also the beneficiary of a land trust that own sec_81 acres of continued dollar_figure during petitioners partnered with the owner of an adjacent 7-acre parcel of land to develop orland park into a residential subdivision called sterling ridge sterling ridge subdivision on date mrs rogers organized sri as a wholly owned s_corporation with an initial capital_contribution of dollar_figure mr rogers was its president on that same date mrs rogers entered into a contract to sell orland park to sri for dollar_figure million rogers loan with dollar_figure to be paid upon the execution of the sale contract and the remaining balance to be paid_by an installment note or by wire transfer at closing sri did not transfer the dollar_figure upon the contract’s execution and did not transfer any money to mrs rogers at closing sri did not have any other assets at the time of the transfer the parties did not execute an installment note for the unpaid balance of the sale price they did not set a repayment schedule a maturity_date or an interest charge and did not provide security for a loan the deed recording the transfer from mrs rogers to sri was dated date approximately one year after the date of the sale contract and was recorded on date continued farmland referred to as oake pointe that she received from her parents as a gift beginning in petitioners attempted to develop the land into a multiuse retail and residential center without success mrs rogers handled issues relating to the land including zoning repairs and a cell tower they were required to record the deed as a condition to obtain a third-party construction loan described below the deed listed that the consideration was dollar_figure and other good and valuable consideration in date the local municipality approved the sterling ridge subdivision and entered into an annexation agreement with sri and its partner for the subdivision as a condition of the approval sri agreed to convey a portion of orland park to the municipality for a park and other public uses see village of orland park land development code art sec requiring a contribution of land or a monetary payment in lieu of a land contribution the joint property was subdivided into lots for residential construction with lots owned by sri and lots owned by sri’s partner and additional lots dedicated to public use including a park and detention ponds with of the lots attributable to sri’s land and one to its partner’s sri transferred dollar_figure acres of orland park to the local municipality for public use the deed evidencing the transfer was recorded in petitioners did not claim a charitable_contribution_deduction for the land transfer to the municipality on their joint_return in date sri obtained a dollar_figure million construction loan construction loan from a third-party lender with a maturity_date of date the lender required mr rogers to guarantee the loan the lender’s records do not reflect the existence of a dollar_figure million liability to mrs rogers the lender required sri to repay the construction loan with dollar_figure from the proceeds on the sale of each lot sri repaid the construction loan in its entirety in separate from the construction loan the local municipality required sri to maintain a letter_of_credit to guarantee funding for the development the terms of the letter_of_credit required annual renewal sri deducted a dollar_figure fee for a letter_of_credit in respondent disallowed the deduction mrs rogers was actively involved in the development of the subdivision she met with sri’s partner to discuss her vision for the development she participated in the design and layout of the residential lots the park and the ponds and in the design of a model home she inspected the installation of the park and the ponds to ensure they met her instructions she assisted with setting the sale terms and the price of the lots sri incurred approximately dollar_figure million in improvement costs for orland park from through it sold most of its lots to builders during and for dollar_figure per lot in sri sold lots and received dollar_figure in deposits on future sales it reported gross_sales of approximately dollar_figure million and cost_of_goods_sold of dollar_figure million it reported a net_loss for on the basis of its investment in the sugarloaf transaction in sri sold lots and reported gross_sales of dollar_figure and cost of goods sold of dollar_figure sri determined the gain on the sale of the lots using a cost_basis of dollar_figure million from its purported purchase of orland park sri did not sell any lots in or as of the end of sri had sold of it sec_65 lots for total sale proceeds of over dollar_figure million on their joint tax_return petitioners reported that mrs rogers received a dollar_figure million payment from sri on the dollar_figure million rogers loan including dollar_figure million of principal and dollar_figure of interest on its corporation tax_return sri reported repayment of shareholder loans of dollar_figure million on their joint tax_return petitioners reported a dollar_figure million payment from sri on the rogers loan including dollar_figure of principal and dollar_figure of interestdollar_figure on its corporation tax_return sri did not report any repayment of a shareholder loan sri reported dividends of over dollar_figure million in total petitioners received approximately dollar_figure million from sri in petitioners did not report any repayments on the rogers loan from to since the origination of the rogers loan they have reported approximately dollar_figure million in repayment of the loan plus interest of dollar_figure 11respondent concedes that if the court finds that sri is not entitled to the interest_deduction petitioners were not required to report the interest_income ppi constructed homes within the sterling ridge subdivision in ppi engaged an architect for a fee of dollar_figure to design a model home for the subdivision the architect billed its fee to ppi but sri deducted the fee respondent also disallowed sri’s deduction of the architect’s fee as well as other business_expense deductions claimed by sri relating to the subdivision see infra appendix d ppi did not sell any homes during however it reported cost_of_goods_sold of dollar_figure on the basis of a decline in real_property values of the unsold lots in the subdivision petitioners concede the cost_of_goods_sold except to the extent of dollar_figure b renovation projects mrs rogers purchased two residential properties with the intention of renovating and reselling them for a profit she purchased a house on manitou road in homer glen illinois manitou house directly and purchased a second house on sterling road in kenilworth illinois sterling road house through sridollar_figure during through petitioners’ adult son lived in the manitou house with his family he supervised the contractors who renovated the house and provided manual labor in sri paid and deducted dollar_figure in rent to mrs 12the sterling road house is unrelated to the sterling ridge subdivision and is approximately miles from it rogers for the manitou house on the son’s behalf see infra appendixes c and d petitioners reported the rent as income on mrs rogers’ schedule c for her real_estate activities schedule c-2 the son was an employee of ppi but did not have an employment contract he was the only employee of ppi who was provided housing ppi is not an owner of either house the reasoning for sri to pay and deduct the rent for a ppi employee is unclear from the record except that ppi was involved in the development of the sterling ridge subdivision mrs rogers sold the manitou house in reporting a capital_gain during the son lived in the sterling road house with his family as of the date of trial sri still owned the sterling road house petitioners deducted numerous expenses relating to the manitou house for and in addition to the rent and the sterling road house for including interest repairs taxes and licenses utilities bank service charges and insurance on their schedules c-2 or on sri’s and ppi’s corporation tax returns see infra appendix c iv reddy labs and portfolio technologies inc pti in mr rogers began working for a startup medical device company as its president and chief operating officer he created a holding_company structure for the medical device company collectively reddy lab to hold the patent on the medical device and to manufacture and distribute the device mr rogers worked to obtain financing for the company beginning in late mr rogers lent money to reddy lab personally and through his wholly owned s_corporation lucas rogers inc l r l r is a real_estate brokerage firm mr rogers resigned from reddy lab in date from through entities within the reddy lab structure were involved in multiple bankruptcies its creditors including mr rogers filed an involuntary bankruptcy in date bankruptcy the trustee in the bankruptcy found that mr rogers and his related entities l r and a_trust in mrs rogers’ name had general unsecured claims of over dollar_figure million including unpaid interest that arose from advances to reddy lab and payments on personal guaranties of reddy lab’s debts approximately dollar_figure was owed to mr rogers including principal and interest the remainder was owed to his related entities the reddy lab entity involved in the bankruptcy also owed over dollar_figure million in secured claims to entities unrelated to mr rogers in mr rogers initiated a lawsuit against the inventor of the medical device separate from the involuntary bankruptcy alleging fraud petitioners wrote down the value of the debt owed by reddy lab to dollar_figure in and reported that they were worthless on their balance_sheet dated date the irs allowed petitioners a dollar_figure worthless_debt deduction for with respect to reddy lab in mr rogers organized pti as its president in pti purchased the patent rights to the medical device from reddy lab in a sale approved in the bankruptcy the asset purchase agreement required pti to pay a royalty on its sale proceeds from the medical device and a portion of any licensing fees for the patent to the bankruptcy trustee in l r assigned its approximately dollar_figure million bankruptcy claim including approximately dollar_figure million of principal plus unpaid interest to pti in exchange for stock l r owned at least of pti although mr rogers was a shareholder of pti his exact ownership percentage was not established at trial after pti acquired the patent rights it attempted to bring the device to market see rogers at however it faced serious obstacles to marketing the product including competition from the inventor of the medical device and reddy lab’s original owner mr rogers contracted with global protection corp global protection to provide management services for pti and to market the medical device global protection became a shareholder of pti mr rogers lent money to pti and paid its expenses to maintain an inventory pti recorded on its books_and_records an initial liability of dollar_figure and a liability of dollar_figure from owed to mr rogers from his payment of expenses for inventory and supplies pti did not issue any notes evidencing the liabilities during this time pti did not pay amounts owed to the bankruptcy trustee under the sale agreement in pti initiated a patent infringement lawsuit which was decided against pti in u s district_court in date and affirmed in the court_of_appeals_for_the_federal_circuit in date mr rogers kept pti in existence to pursue the patent infringement case he understood that pti needed to continue to market the medical device to establish that a domestic market existed for the product for purposes of the infringement case he believed that the only way that he would receive money from pti was through a judgment in the patent infringement case not through sales of the product in after pti received a favorable ruling by an administrative law judge and before it ultimately lost the infringement case in district_court mr rogers paid the bankruptcy trustee dollar_figure for the trustee’s relinquishing any right to unpaid royalties and to future payments under the asset purchase agreement pti recorded a dollar_figure liability payable to mr rogers from this payment in total pti recorded liabilities to mr rogers of dollar_figure pti dissolved in and wrote off the dollar_figure debt to mr rogers pti’s liabilities exceeded its assets on its books_and_records beginning in and including the time of mr rogers’ advances over the course of the infringement case mr rogers had ppi pay expenses on pti’s behalf because pti did not have sufficient funds to meet its operational needs the record contains no evidence that ppi had an ownership_interest in pti ppi deducted a pti subsidy and legal expenses that it paid on pti’s behalfdollar_figure see infra appendix e petitioners seek worthless_debt deductions for liabilities owed by reddy lab or pti or worthless_stock deductions for pti v deductions and losses petitioners filed two schedules c for each deficiency year reporting their business activities mr rogers reported his business activity as an attorney on schedule c-1 mrs rogers reported her business activity as a realtor on schedule c-2 see infra appendixes a and b mr rogers also filed a schedule c for at issue for mrs rogers’ sec_6015 relief during the deficiency years petitioners reported numerous personal expenses as business_expenses on their joint income_tax returns or on the corporation tax returns for their business entities including expenses relating to their personal_residence such as alarm services utilities insurance taxes repairs automobile expenses and club_dues see infra appendix a in many instances they deducted of the expenses_incurred for their personal_residence however they used at most one room 13ppi deducted dollar_figure in legal expenses for including dollar_figure paid on pti’s behalf it paid the remaining the legal expenses with respect to the sterling ridge subdivision or sugarloaf exclusively for business purposes and failed to establish the relative size of the room compared to the entire home most of their business use for the remainder of their residence consisted of storage during through mr rogers maintained an office at seyfarth shaw during he maintained an office at rogers associates during and mrs rogers had an office at sri during she represented clients seeking property_tax abatement and assisted her husband at rogers associates where she maintained an office petitioners also deducted personal living_expenses for their son and his family who were living at the manitou and sterling road houses including utilities landscaping and insurance they traveled frequently and deducted substantial travel_expenses on their schedules c-1 and the corporation tax returns for l r and ppi see infra appendixes a and e for and they deducted travel_expenses for mr rogers’ work at seyfarth shaw seyfarth shaw had a policy that would have reimbursed him for his travel including travel for client services certain partnership issues continuing legal education and dollar_figure for promotional travel mrs rogers frequently accompanied her husband on his business trips for mr rogers provided legal services through rogers associates and reported his income and expenses from his legal services on schedule c-1 he was unable to collect approximately dollar_figure million of the legal fees that he recorded as billed to clients for and deducted the uncollected fees as returns and allowances see infra appendix a petitioners presented quickbooks records canceled checks and credit card statements to substantiate the reported expenses at times they provided receipts and invoices often the canceled checks receipts invoices and quickbooks records do not reconcile with each other and with the amounts deducted on their returns petitioners used their credit cards for both personal and business reasons and did not make any adequate effort at trial to distinguish between personal and business_expenses in many instances they did not provide sufficient information and documentation to establish that they are entitled to deduct the expenses respondent disallowed except to the extent indicated in the appendixes they also incorrectly reported numerous transactions between their businesses where the payor entity deducted the payment but the payee entity did not report the payment as income they also claimed a long-term_capital_loss for of dollar_figure they concede dollar_figure and dollar_figure remains in dispute but they failed to provide any evidence regarding the capital_loss respondent has also disallowed amounts that petitioners deducted for taxes interest and other expenses of dollar_figure dollar_figure and dollar_figure respectively on their schedule a itemized_deductions that remain in dispute a l r’s deductions l r deducted travel_expenses of dollar_figure and dollar_figure for and respectively and respondent disallowed these deductions in their entirety mrs rogers was a real_estate agent and broker at l r there is minimal information relating to the activities of l r in the record the deducted travel_expenses relate to mr rogers’ activities with sugarloaf pti and his legal work as a partner at seyfarth shaw at times mrs rogers accompanied mr rogers on his travel and l r deducted her travel_expenses b ppi’s deductions ppi deducted numerous business_expenses for and respondent disallowed the deductions see infra appendix e ppi deducted expenses that were related to mr rogers’ sugarloaf tax_shelter activities including a multicred fee for legal fees for and and payments and rent relating to brad todd who worked on issues relating to sugarloaf discussed above ppi also deducted travel meal and automobile expenses under multiple categories including meals taxi airfare hotel gasoline repairs parking and travel that respondent has disallowed in their entirety it also deducted expenses relating to pti’s patent infringement lawsuit and its business activities including a pti subsidy and legal fees as discussed supra part iv ppi did not have an ownership_interest in pti but paid these expenses because of mr rogers’ ownership of both companies ppi also deducted personal expenses for repairs for the manitou house and medical_expenses for their adult son and his family when ppi did not have a health insurance plan for its employees during ppi purchased an employee_benefits program and deducted its costs for subsequent years vi tax returns petitioners timely filed their joint tax returns for and under extensions respondent received petitioners’ joint_return on date the return had a postmark date of date petitioners did not file a request for an extension for and respondent has no record of granting an extension for and petitioners reported income_tax_liability of zero and reported a nominal amount of income_tax due for mr rogers reported income from seyfarth shaw in excess of dollar_figure for and mr rogers prepared the joint income_tax returns for each year at issue the entity income_tax returns for ppi sri l r and sugarloaf and the returns for various trusts vii innocent spouse relief mrs rogers has requested sec_6015 relief from joint_and_several_liability for through we have previously denied her request for relief for see rogers v commissioner tcmemo_2017_130 we now consider her request for relief for and throughout their marriage petitioners filed joint income_tax returns prepared by mr rogers including returns for the years at issue in mrs rogers earned a salary as an associate principal retiring in she organized sri in and participated in its business activities petitioners had a routine for preparing their joint returns that they followed every year mrs rogers would provide the necessary documents relating to her income to her husband and he would prepare the returns and review them with her she asked questions when she did not understand something and asked whether the returns were accurate and complete she had access to the documents used to prepare the returns but did not review them she was concerned with the amount of their income_tax and would discuss with her husband whether any_tax payment was due with the filing of the return and whether they had any losses she understood that any losses would reduce their taxable_income she was aware that they paid little or no income_tax during the years at issue she also understood that the distressed_debt transactions promoted by her husband produced large tax benefits for a relatively small investment she knew that sri’s participation in the sugarloaf transaction reduced her income_tax from sri’s sale of the subdivision lots mrs rogers also reviewed sri’s corporation tax returns before they were filed she understood that sri’s income or loss would pass through to her on petitioners’ joint income_tax return mrs rogers was an active_participant in petitioners’ financial affairs and businesses activities throughout the years at issue petitioners maintained joint bank accounts and credit cards and mrs rogers maintained accounts in her own name she had at least accounts pincite financial institutions she had complete access to petitioners’ financial records joint bank accounts and credit card statements she was involved in household finances paid bills made purchases from their joint bank accounts and made deposits she endorsed checks from the joint accounts for both personal and business_expenses she joined her husband on extensive travel and maintained a high standard of living she purchased real_estate and luxury automobiles including some for her adult son she assisted her husband in his legal work including preparing documents to set up corporations for his clients in she assisted with the client invoices bank_deposits and bill payment and endorsed checks on behalf of rogers associates she is a licensed attorney and represented clients in property_tax abatements in april mr rogers was hospitalized for an extended period relating to his alcohol addiction during which time there was no means of communication between petitioners mrs rogers became more involved at rogers associates she fired the office manager and took over that position herself on date respondent issued a notice_of_deficiency to petitioners for determining a deficiency of over dollar_figure million plus an accuracy-related_penalty and interest the deficiency resulted from mr rogers’ income from ppi and certain deductions claimed in connection with ppi petitioners timely filed a joint petition in this court deficiency case they were represented by counsel and mrs rogers sat at the table reserved for petitioners and their counsel during the trial see rogers she did not raise a claim for innocent spouse relief at any stage of the deficiency case id the court sustained respondent’s determinations in part and entered a decision id petitioners paid the deficiency penalty and interest and mrs rogers now seeks a refund she has filed three different forms request for innocent spouse relief on the third form she answered for the first time that she had experienced abuse from her husband she reported assets of over dollar_figure million she did not provide a form 433-a collection information statement petitioners continued to file joint income_tax returns for years as recent a sec_2014 opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous rule a 290_us_111 910_f2d_1374 7th cir aff’g tcmemo_1988_559 however the commissioner bears the burden_of_proof in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a in these cases respondent has raised new matters relating to the characterization of the transfer of orland park to sri and a late-filing penalty for and has the burden_of_proof on those issues as discussed further infra generally taxpayers have the burden_of_proof with respect to their entitlement to any deduction rule a 503_us_79 welch v helvering u s pincite taxpayers are required to maintain sufficient records to substantiate their gross_income deductions credits and tax_attributes sec_6001 indopco inc v commissioner u s pincite see sec_1_6001-1 income_tax regs the court_of_appeals for the seventh circuit has stated that the presumption of correctness does not apply and the burden_of_proof will shift to the commissioner where the commissioner’s deficiency determination does not have a rational foundation or is arbitrary and excessive 100_f3d_1308 7th cir citing 823_f2d_1091 7th cir aff’g tcmemo_1995_243 for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must make an evidentiary showing that connects the taxpayer with the alleged unreported income pittman v commissioner f 3d pincite as discussed further infra we find that the commissioner has made an evidentiary showing to connect petitioners with the unreported income from ppi and sugarloaf see infra part i a and b and petitioners have the burden_of_proof with respect to these issues petitioners made factual assertions in their briefs that are not supported by evidence in the record and referred to exhibits that were not admitted into the record statements on brief are not evidence and cannot supplement the record see rule c 99_tc_202 n 90_tc_684 petitioner’s opening brief failed to propose findings_of_fact as required by rule their brief contains factual assertions in narrative form combined with legal arguments and lacks citations of the record to support a substantial portion of the factual assertions in their reply brief they objected to respondent’s proposed findings_of_fact but in substantial part did not provide supporting references to the record for their objections the record consists of a big_number page transcript for an 8-day trial and sets of stipulations of fact and accompanying exhibits and petitioners failed to adequately assist the court with the voluminous record see beane v commissioner tcmemo_2009_152 slip op pincite citing 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir lenihan v commissioner tcmemo_2006_259 slip op pincite n i unreported income respondent determined that petitioners had unreported income from three sources trustee’s fees relating to mr rogers’ implementation of the sugarloaf transactions unreported income from ppi and unreported income on the basis of respondent’s recharacterization of mrs rogers’ purported sale of orland park to sri as a capital_contribution a trustee’s fees respondent determined that petitioners failed to report income of dollar_figure for that mr rogers received as trustee’s fees for his role in implementing the sugarloaf transactions during investors implemented the sugarloaf transactions through a tiered trust structure the investors entered into trust agreements that named mr rogers as trustee and compensated him with trustee’s fees each main trust had its own bank account but all accounts were at the same bank each investor contributed cash to the main trust that was deposited into the trust’s bank account during mr rogers issued checks totaling dollar_figure from the trusts’ bank accounts to himself endorsed them and deposited them into his personal bank account the checks contained notations in the memo line at times written by mr rogers of trust fee fee trustee or hunter fee mr rogers generally received one-third of the investors’ cash contributions and a portion of the investors’ contributions was paid to sugarloaf petitioners argue that the dollar_figure was not taxable_income they do not dispute that they received the money they argue that the deposits were nontaxable reimbursements of advances or nontaxable returns of capital on the basis that mr rogers made payments to or on behalf of sugarloaf from through that increased his basis in sugarloaf they argue that the disallowed deductions for prior years were capital expenditures that increased mr rogers’ basis in sugarloaf referring to his entitlement to capitalized contemporaneous conduit deductions to offset the income from the trustee’s feesdollar_figure to further 14in addition to the capitalized contemporaneous conduit deductions petitioners also argue that they experienced a theft_loss of dollar_figure million in that increased their basis in sugarloaf we previously found that petitioners failed to prove a theft occurred kenna trading llc v commissioner dkt no continued support this argument petitioners contend that they reported the trustee’s fees received during as income because the receipts eliminated the basis in sugarloaf however at times petitioners argue that distributions from sugarloaf are nontaxable to the extent of mr rogers’ basis in sugarloaf they initially included the trustee’s fees as income on a draft of their joint income_tax return but changed their reporting position after receiving a notice_of_deficiency for taking the position that the payments were not income at the outset we note that the case did not involve sugarloafdollar_figure see rogers in mr rogers implemented the sugarloaf transactions through continued order denying in relevant part petitioners’ motion for a new trial dated date pincite likewise in these consolidated cases petitioners have not established that a theft occurred 15petitioners misrepresent the findings of the case rogers v commissioner tcmemo_2011_277 during ppi received approximately dollar_figure million related to distressed_debt transactions implemented through warwick trading llc ppi transferred approximately dollar_figure million to multicred and retained approximately dollar_figure million id slip op pincite on its return ppi deducted the dollar_figure million transferred to multicred the court held that ppi was not required to report as income the amount transferred to multicred and thus was not entitled to deduct the transferred amount id ppi was taxed only on the retained dollar_figure million id the court rejected ppi’s argument that it held the retained amount in trust or as a conduit for warwick trading or jetstream as it found no evidence to support that position id pincite the commissioner initially disallowed ppi’s deduction for legal fees in the notice_of_deficiency but conceded the deduction id pincite warwick trading llc warwick trading not sugarloaf petitioners appear to abandon any arguments relating to but continue to advance multiple arguments that attempt to relitigate prior years’ tax_liabilities to offset the adjustments to income in these casesdollar_figure kenna trading llc v commissioner t c pincite did not hold that mr rogers may treat the expenses relating to the promotion of an abusive_tax_shelter as capital expenditures rather it denied sec_162 business_expense deductions on the basis that expenses relating to the sugarloaf transactions were incurred to obtain abusive_tax_shelter benefits id we find that petitioners received unreported income of dollar_figure from the trustee’s fees during under the terms of the trust agreements mr rogers had the right to payment of the trustee’s fees and he received those fees sugarloaf did not have any right to the trustee’s fees the trusts paid the fees not sugarloaf mr rogers received similar amounts as legal fees for implementing distressed_debt transactions in prior years through seyfarth shaw seyfarth shaw directed mr rogers to terminate the transactions in instead he began to implement the transactions through ppi respondent argues that mr rogers 16petitioners argue that we should reject respondent’s determinations with respect to the sugarloaf transactions because he failed to audit the returns of the subtrusts that engaged in the sugarloaf transactions we have previously found that this argument is without merit see kenna trading llc v commissioner t c pincite n structured the sugarloaf transactions to receive trustee’s fees instead of legal fees to avoid seyfarth shaw’s policy that required him to pay over any legal fees that he earned to the firm the amounts of trustee’s fees are consistent with his past income from implementing distressed_debt transactions petitioners have not established that mr rogers had an ownership_interest in sugarloaf and thus do not have a capital_account for purposes of a basis determination mr rogers previously represented that he did not have a direct ownership_interest in sugarloaf and indirectly owned no more than through jetstream see id pincite stating that documents show that the brazil retailers owned of sugarloaf nor have they established a loan arrangement between mr rogers and sugarloaf although they presented canceled checks and wire transfers as evidence of advances to sugarloaf petitioners assert that mr rogers advanced money to sugarloaf for startup expenses they made a similar argument in their case unsuccessfully arguing that a payment from sugarloaf to mr rogers was a nontaxable repayment of a loan see rogers they would not be entitled to treat expenses paid on sugarloaf’s behalf as capital expenditures simply because they were denied ordinary and necessary business_expense deductions for the expenses b ppi’s unreported income respondent determined that petitioners had unreported income from ppi for and after concessions respondent alleges that ppi received dollar_figure from sri in that it failed to report sri deducted the dollar_figure payment petitioners did not present any evidence to dispute respondent’s position that the dollar_figure is income accordingly we find that ppi had unreported income of dollar_figure for dollar_figure for respondent determined using a bank_deposits analysis that ppi understated its gross_receipts by dollar_figure bank_deposits are prima facie evidence of income 96_tc_858 aff’d 959_f2d_16 2d cir respondent’s bank_deposits analysis is supported by the record during ppi deposited the following amounts into its bank account dollar_figure in consulting fees from sri dollar_figure from the sterling ridge trust dollar_figure from sugarloaf and dollar_figure from laurence builders ppi transferred dollar_figure of the dollar_figure received from laurence builders to sri sri reported it as income and it is not includable in 17respondent also argues for the first time on brief that mr rogers received dollar_figure of the multicred fee paid_by ppi in and seeks to characterize it as a shareholder distribution taxable to the extent provided by application of the s_corporation rules the taxation of the dollar_figure distribution is a new issue not properly raised before trial and we will not consider it here 139_tc_396 ppi’s gross_receipts ppi retained the remaining dollar_figure on the basis of these deposits ppi had gross_receipts of dollar_figure for it reported gross_receipts of dollar_figure understating its gross_receipts by dollar_figure petitioners did not offer any explanation for treating the deposits from the sterling ridge trust and laurence builders as nontaxable income with respect to the sri deposit sri deducted the dollar_figure as consulting feesdollar_figure see infra appendix d although sri deducted this payment as a business_expense petitioners argue that ppi is entitled to treat dollar_figure as repayment of a loan that ppi made to sri in the record establishes a dollar_figure transfer to sri however sri’s corporate records did not treat the transfer as a loan and petitioners have failed to establish the existence of a debt we find that the deposit from sri is income to ppi in accordance with sri’s treatment of the item similarly petitioners argue that ppi is entitled to treat the sugarloaf deposits as a loan repayment petitioners have provided a minimal amount of evidence of purported transfers from ppi to sugarloaf or on sugarloaf’s behalf to support their argument that the deposits were loan repayments however sugarloaf an entity that mr rogers controlled did not treat the deposits as loan repayments it 18respondent concedes that if the payment is includable in ppi’s gross_receipts sri is entitled to deduct the fee deducted dollar_figure as a management fee to ppi and amortized the remainder as startup expenses in the alternative they argue that ppi is entitled to treat its deposits as a nontaxable distribution to the extent of its basis in sugarloaf and to increase its basis by any disallowed business_expense deductions including the multicred fee in see infra appendix e however there is no indication that ppi held such an equity_interest in sugarloaf moreover as discussed further infra they have not substantiated the payment of the multicred fee or any other expense paid in connection with sugarloaf nor have they established the business_purpose of the expenditure that would allow ppi to treat the payments as capital expenditures or to increase ppi’s basis in sugarloaf if ppi in fact did have an ownership_interest in sugarloaf petitioners appear to make a third argument their brief is convoluted and confusing they argue that ppi paid over the sugarloaf deposits to individuals involved in the sugarloaf transactions but have provided no proof of such payments petitioners make a series of arguments about overstatements of revenue and double_taxation in past years and among different entities they repeatedly cite incorrect tax years or misstate the facts from the prior years as set forth in the court’s prior opinions they attempt to relitigate their case where they sought to decrease the amount of gross_receipts reported on ppi’s return arguing that ppi included the amount in its gross_receipts by mistake and that ppi was holding the money in trust we rejected these arguments see rogers petitioners also argue that both sugarloaf and ppi reported the income from the sugarloaf transactions resulting in double_taxation the evidence does not establish inappropriate double_taxation petitioners have not established that any of the four sources of deposits is nontaxable accordingly we find that ppi understated its gross_receipts for by dollar_figure c transfer of orland park to sri mrs rogers entered into a contract to sell orland park to her wholly owned s_corporation sri for dollar_figure million ie the rogers loan sri determined its gain on the sales of the subdivision lots of orland park during and by including the dollar_figure million in its basis petitioners contend that the rogers loan included imputed_interest respondent argues that the land transfer should be recharacterized as a capital_contribution to sri rather than a sale and sri’s basis in orland park is not increased by the purported dollar_figure million sale pricedollar_figure according to respondent’s argument sri underreported its income on the sale of 19respondent concedes that the recharacterization of mrs rogers’ transfer of orland park to sri as a capital_contribution is a new_matter for shifting the burden_of_proof to him see rule a respondent did not challenge the property’s basis in the notice_of_deficiency respondent did challenge sri’s basis in orland park in the notice_of_deficiency the subdivision lots for and by overstating its basis as an alternative argument respondent argues that petitioners underreported their income from the installment_sale of orland park under sec_453 or e for and the characterization of a shareholder’s transfer to a closely_held_corporation as either a sale that creates a bona_fide debt or a capital_contribution is determined by all the surrounding facts and circumstances 74_tc_476 the court_of_appeals for the seventh circuit has considered the following eight factors for determining whether to treat a transfer between a shareholder and his corporation as debt or equity testimony regarding the intent to repay the extent of the shareholder’s control of the corporation the retained earnings and dividend history of the corporation the size of the transfer the presence of conventional indicia of debt such as a promissory note collateral and interest charges treatment of advances in corporate records the history of repayment and the taxpayer’s use of the funds 728_f2d_945 7th cir considering whether a shareholder’s withdrawal was a loan or a dividend aff’g tcmemo_1983_98 the court_of_appeals for the seventh circuit treats these objective factors as indications of the parties’ intent id pincite we have identified a nonexclusive list of factors to consider when determining the nature of transfers to closely held corporations the names or labels given to the transfer by the parties and the instruments evidencing the transfer and indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payments participation in management as a result of the advances the status of the advances in relation to regular corporate creditors the intent of the parties the identity of interest between the creditor and the shareholder thinness of the capital structure in relation to the debt ie the debt-to-equity_ratio the ability of the corporation to obtain credit from outside sources the use to which advances were put ie to purchase capital assets or to pay operating_expenses the failure of the debtor to repay and the risk involved in making the advances 95_tc_257 dixie dairies corp v commissioner t c pincite no single factor is controlling and not all factors may apply to each case 326_us_521 dixie dairies corp v commissioner t c pincite a shareholder’s transaction with a closely_held_corporation is subject_to close scrutiny but does not preclude the existence of a bona_fide debt 398_f2d_694 3d cir c m gooch lumber sales co v 49_tc_649 am underwriters inc v commissioner tcmemo_1996_548 the enumerated factors are aids in evaluating the transaction the ultimate question is was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 mrs rogers entered into a sale agreement for orland park in exchange for a dollar_figure million loan with a dollar_figure depositdollar_figure she entered into the sale agreement on the same date that she incorporated sri with a dollar_figure capital_contribution sri did not make any payment at closing or pay the dollar_figure deposit as required by the sale contract while sri reported the transfer as creating a liability in its books_and_records and on its tax returns including interest payments in and petitioners failed to observe the formalities of a debt they did not issue a note or a debt_instrument they did not record a mortgage or a lien on the property they did not execute or record a deed for the transfer of orland park for nearly one year 20petitioners argue that respondent is barred by claim preclusion or laches from contesting the treatment of the transaction as a sale because the sale occurred in and respondent failed to raise the issue in the notice_of_deficiency or in the trial for we find that this argument is without merit it is well established that each tax_year stands on its own see 394_us_678 after entering the sale contract and executed and recorded the deed at that time because they were required to do so to obtain a construction loan from a third-party lender there was no repayment schedule or fixed maturity_date and a portion of the alleged loan remained outstanding at the time of trial years after its origination despite sri’s earning over dollar_figure million from the sale of the subdivision lots petitioners had complete control_over sri with mrs rogers as its sole shareholder and mr rogers as its president sri paid dollar_figure million of its dollar_figure million sale proceeds to mrs rogers and petitioners reported approximately dollar_figure million of the dollar_figure million as repayment on the loan principal they characterized over dollar_figure million as a nontaxable return_of_capital mr rogers testified that sri had no obligation to repay the unpaid balance of the loan at any specific date there was no collateral or guarantydollar_figure sri was newly incorporated and held no other assets except for an initial capital_contribution of dollar_figure it used the alleged debt to acquire the essential asset of the corporation it was thinly capitalized in contrast sri obtained a dollar_figure million construction loan from a third-party lender that required collateral and mr rogers’ personal guaranty the construction loan had a fixed maturity_date within months of its origination and 21on brief petitioners argues that sri paid dividends to mrs rogers in however there were no corporate records of a dividend a repayment schedule that required sri to pay dollar_figure from the sale proceeds of each lot representing over of the dollar_figure sale price per lot it repaid the construction loan in full by the end of before its maturity_date indicating payment to mrs rogers was subordinate to the third-party creditor or a preference to repay the third-party creditor respondent suggests that petitioners did not disclose the dollar_figure million debt to the lender because its records did not contain any information regarding the alleged liability the source of the payments to mrs rogers was sri’s earnings from the sale of the subdivision lots and payment depended on the successful sale of the lots mrs rogers continued to bear the risk of loss and the risk that orland park’s market_value would decrease sri made only two payments against the principal in and when it sold most of the subdivision lots for nearly dollar_figure million she did not receive any payments after despite the continued sale of the lots at the time of the trial sri still owed approximately dollar_figure million on the purported loan without considering interest the sale of the remaining four unsold lots would not likely generate sufficient funds to repay the loan moreover appraisals of orland park suggest that sri would not have been able to repay the dollar_figure million sale price at the time of the land transfer the third-party lender on the construction loan appraised the land for approximately dollar_figure million to dollar_figure million petitioners obtained an appraisal in that valued orland park at dollar_figure million as of date both appraisals included the land conveyed to the municipality for public use that would not have generated revenue to pay the dollar_figure million sale price we find that mrs rogers did not intend to create a bona_fide debtor-creditor relationship an unrelated lender would not have extended credit to sri on similar terms on review of the enumerated factors we find that mrs rogers and sri did not create a bona_fide debt upon the transfer of orland park rather mrs rogers made a capital_contribution of the property to sri and sri had a carryover_basis in orland park see sec_362 by including the dollar_figure million debt in its basis for orland park sri underreported its income on the sale of the subdivision lots for and petitioners argue that if we recharacterize the land transfer as a capital_contribution the income resulting from the sale of the subdivision lots should be taxed as capital_gain under sec_1237 the character of the income is a new issue raised for the first time on brief the court afforded the parties an opportunity to amend their pleadings before the trial and instructed the parties to request leave to amend their pleadings by date petitioners timely filed a request with a proposed amended petition they did not raise the issue of the capital_gain treatment for the subdivision lots or include any reference to sec_1237 nor did they raise this issue in the pretrial memorandum or at trial throughout their posttrial briefs petitioners repeatedly raise new issues not in the pleadings we will not consider this issue as doing so would be prejudicial to respondent dirico v commissioner t c pincite sri reported the revenues from the sale of the lots as ordinary_income on its corporation tax returns sri included the costs of improvements to the basis of the lots contrary to the rules of sec_1237 petitioners entered into a business venture to develop orland park with a business partner borrowed significant amounts of money to improve the land for purposes of its subdivision and constructed homes on the lots including a model home see sec_1237 sec_1_1237-1 income_tax regs they received at least one unsolicited offer for orland park for dollar_figure million in petitioners rely on caselaw that is distinguishable from the limited facts that have been developed here that are relevant to a determination of whether sec_1237 applies see 279_f2d_115 6th cir aff’g 31_tc_910 261_f2d_371 5th cir rev’g t c memo 1957-dollar_figure 22261_f2d_371 5th cir rev’g tcmemo_1957_210 predates the enactment of sec_1237 as do at least two of the three years continued sri treated its acquisition of orland park as a purchase costing dollar_figure million and as a result overstated its costs of goods sold for and for sri sold lots and reported the cost_of_goods_sold of dollar_figure milliondollar_figure for it sold lots and reported the cost_of_goods_sold of dollar_figure respondent concedes that sri incurred costs of improvements of dollar_figure dollar_figure and dollar_figure in and respectively see sec_263 81_tc_619 petitioners have not substantiated improvement costs in excess of respondent’s concessions however petitioners are entitled to treat the letter_of_credit fee and the architect’s fee as capital expenditures as explained infra in section ii d and dollar_figure continued at issue in 279_f2d_115 6th cir aff’g 31_tc_910 23respondent concedes that dollar_figure of the gross_receipts reported for was deposits made for sales that occurred in 24petitioners contend that sri had a dollar_figure basis in each lot in the sterling ridge subdivision which would result in a cost_of_goods_sold for sri of dollar_figure million the dollar_figure basis per lot depends on the inclusion of the dollar_figure million purported purchase_price sri sold lots in x dollar_figure dollar_figure million however sri reported the cost_of_goods_sold of dollar_figure million on its tax_return petitioners also argue that sri omitted from its cost_of_goods_sold for the cost of six lots that it sold to its business partner in a bargain sale for dollar_figure both of these positions depend on including the dollar_figure million purported loan in sri’s basis for orland park as we have found that sri cannot include the continued for sri reported a cost_of_goods_sold of over dollar_figure million however petitioners’ position to use a basis of dollar_figure per lot does not support the cost_of_goods_sold in excess of dollar_figure million they have not adequately provided support for the excess of approximately dollar_figure million in the cost_of_goods_sold reported for they suggest that it could have included a markdown in the value of sri’s unsold lots at the end of to dollar_figure per lot they have not cited any legal authority to support a markdown in the unsold lots and did not obtain an appraisal to support the markdown during sri sold the lots for dollar_figure each and it is inconsistent to discount the unsold lots to dollar_figure in the same year without further evidence accordingly we hold that in determining its taxable_income sri overstated its cost_of_goods_sold for ii deductions a charitable_contribution status of sri’s land transfer to municipality petitioners argue that they are entitled to a dollar_figure million charitable_contribution_deduction for the transfer of dollar_figure acres of orland park to the municipality for they did not claim this deduction on their joint tax continued dollar_figure million purported purchase_price in its basis both of petitioners’ arguments fail return or sri’s corporation tax returndollar_figure we note that the deed conveying the land to the municipality was dated date respondent argues that petitioners are not entitled to the charitable_contribution_deduction because they were required to transfer the land to the municipality to obtain approval for the subdivision sec_170 allows taxpayers to deduct charitable_contributions the phrase charitable_contribution has generally been defined as synonymous with the term gift 87_tc_1046 36_tc_896 aff’d 309_f2d_373 9th cir a gift is generally defined as a voluntary transfer of property without adequate_consideration 87_tc_575 a gift is made with detached and disinterested generosity 351_us_243 a taxpayer may not deduct a payment as a charitable_contribution if the taxpayer received a substantial benefit in return 477_us_105 a payment that is part of a quid pro quo arrangement is not a deductible charitable 25petitioners also seek a dollar_figure charitable_contribution_deduction on the basis that sri transferred land to its business partner to reimburse it for its land contribution to the municipality they did not raise the dollar_figure deduction in their pleadings or pretrial memorandum or during trial accordingly we will not consider this new issue and disallow the dollar_figure deduction see dirico v commissioner t c pincite contribution 490_us_680 united_states v am bar endowment u s pincite a taxpayer is not entitled to a charitable_contribution_deduction for a land transfer where she obtains a direct or indirect benefit in the form of enhancement in the value or utility of the taxpayer’s remaining land or otherwise to benefit the taxpayer elrod v commissioner t c pincite quoting 57_tc_239 a taxpayer’s legal_obligation to convey the property also negates a donative_intent 61_tc_634 petitioners are not entitled to a charitable_contribution_deduction for the land transfer to the municipality because sri conveyed the land to obtain approval for the subdivision and thus petitioners lacked donative_intent see id disallowing charitable_contribution_deduction where taxpayer granted rights of way to obtain approval for subdivision 45_tc_311 disallowing charitable_contribution_deduction where taxpayer conveyed property for school and recreational uses to obtain approval for subdivision the municipality required petitioners to convey a portion of orland park as a condition for approval of the subdivision this requirement was stated in the agreement that sri entered into with the municipality for the annexation of the subdivision and was required by the municipality land development code see village of orland park land development code art sec requiring a contribution of land or a monetary payment in lieu of a land contribution the transfer was a quid pro quo exchange the subdivision of orland park increased its value providing a substantial benefit to petitionersdollar_figure see elrod v commissioner t c pincite9 petitioners argue that they are entitled to the charitable_contribution_deduction because the parks and detention ponds that they developed for orland park and contributed to the municipality were superior to parks and ponds in the neighboring subdivisions and exceeded the specifications required by the municipality for example they argue that sri provided for a larger detention pond and a larger setback area than required_by_law where a taxpayer receives consideration for a charitable_contribution he may still deduct as a charitable_contribution the fair_market_value of the property that the taxpayer transferred less the fair_market_value of the goods that the grantee organization provided in 26we further note that petitioners failed to obtain a contemporaneous written acknowledgment for the land transfer from the municipality or a qualified_appraisal of the land at the time of the transfer as required for a charitable_contribution_deduction see sec_170 petitioners argue that they substantially complied with the substantiation requirements and had reasonable_cause for their failure to substantiate the contribution because of a misunderstanding of the law we do not address this issue as we have found that petitioners lacked the requisite donative_intent exchange for the contribution 135_tc_471 aff’d 668_f3d_888 7th cir sec_1_170a-1 and income_tax regs the burden is on the taxpayer to make this showing sec_1_170a-1 income_tax regs petitioners have not established the value of the enhancements to the park and ponds above the specifications required_by_law b reddy lab and pti deductions petitioners seek worthless_debt or worthless_stock deductions with respect to their activities with reddy lab and pti their arguments are inconsistent and confusing they appear to argue for a dollar_figure million worthless_debt deduction for amounts owed by reddy lab an dollar_figure worthless_debt deduction for amounts owed by pti a worthless_stock deduction for mr rogers’ pti stock and an approximately dollar_figure million worthless_debt deduction for l r’s claims against reddy lab or a worthless_stock deduction for its pti stock l r is not entitled to deduct dollar_figure million in claims against reddy lab as a worthless_debt pursuant to an agreement dated date l r assigned its dollar_figure million claim to pti in exchange for stock l r has not established any other debt owed by reddy lab petitioners raise the issues relating to the worthless_stock deductions for pti stock owned by mr rogers and l r for the first time on brief these issues are not properly before the court see dirico v commissioner t c pincite accordingly they are not entitled to the worthless_stock deductions reddy lab worthless_debt deduction petitioners seek a dollar_figure million worthless_debt deduction in connection with alleged liabilities owed by companies within the reddy lab structure reddy notes for or in the alternative any deficiency year following an audit for through the irs allowed petitioners a dollar_figure worthless_debt deduction for in connection with amounts owed to them by companies within the reddy lab structure petitioners argue that the worthless_debt deduction did not involve debt by the reddy lab entity involved in the bankruptcy and instead involved debt owed by separate entities involved in early bankruptcies petitioners failed to provide evidence of any liabilities except for the liabilities in the bankruptcy and we do not find mr rogers’ testimony that the deduction related to separate liabilities to be credible the bankruptcy trustee found that petitioners and their related businesses had over dollar_figure million in unsecured general claims however most of the claims were held by l r and a_trust not petitioners the debt to mr rogers individually was approximately dollar_figure and the irs allowed a dollar_figure deduction the remainder of the debt was owed to l r and a_trust in mrs rogers’ name we find that petitioners are not entitled to a worthless_debt deduction with respect to any advances that mr rogers made to entities with the reddy lab structure for or any year at issue because mr rogers failed to establish a debt in excess of the amount previously deducted for a sec_166 worthless_debt deduction taxpayers must show the transfer created a valid debt and was not equity contributions the debt became worthless during the year and the debt was incurred in connection with a trade_or_business sensenig v commissioner tcmemo_2017_1 at sec_1_166-1 income_tax regs a worthless nonbusiness_debt is deductible as a short-term_capital_loss sec_166 sec_1_166-5 income_tax regs it is likely that the reddy notes were worthless long before the years at issue as evidenced by the bankruptcy for a sec_166 deduction the debt must become worthless during the tax_year ie it must have value at the beginning of the year and became worthless during that year 106_tc_184 aff’d in part rev’d in part on other grounds 318_f3d_924 9th cir the determination of when a debt becomes worthless depends upon the particular facts and circumstances of each case id a taxpayer must generally show that identifiable events occurred to render the debt worthless during the year for which the taxpayer claimed the deduction am offshore inc v commissioner t c some objective factors considered by the court in determining worthlessness include the value of property securing the debt the debtor’s earning capacity events of default the debtor’s refusal to pay actions to collect the debt any subsequent dealings between the parties and the debtor’s lack of assets id pincite no single factor is conclusive id pincite debts become worthless when the taxpayer has no reasonable expectation of repayment 77_tc_582 bankruptcy is an indication of the worthlessness of an unsecured debt sec_1_166-2 income_tax regs mr rogers’ claims were subordinate to secured claims of over dollar_figure million and the bankrupt estate held no assets and had a right to receive of pti’s sales which ranged between approximately dollar_figure and dollar_figure annually petitioners wrote down the reddy notes to dollar_figure in and reported them as completely worthless on their personal balance_sheet dated date they have not established that the reddy notes had any value at the beginning of they are not entitled to a worthless_debt deduction for any deficiency year with respect to debt owed by any entity within the reddy lab structure they also have not established the other two requirements for sec_166 that the debt was a bona_fide debt rather than a capital_contribution to reddy lab or was incurred_in_a_trade_or_business pti worthless_debt deduction petitioners also seek an dollar_figure worthless_debt deduction for amounts that mr rogers advanced to pti including the dollar_figure in payments to finance pti’s inventory in and the dollar_figure payment to the bankruptcy trustee in respondent objects to the worthless_debt deduction relating to pti as a new issue petitioners raised this issue at trial and presented evidence relating to the mr rogers’ transfer to pti nevertheless we find that petitioners failed to establish that a valid debtor-creditor relationship existed between pti and mr rogers and we deny the deduction for a sec_166 deduction the debt must arise from a debtor-creditor relationship based upon a valid and enforceable obligation to pay fixed or determinable sum of money 91_tc_575 sec_1_166-1 income_tax regs the evidence shows that mr rogers entered into a business relationship with pti to make a profit on the sale of the medical device he did not advance funds for the purpose of earning interest_income he believed that pti had the potential to become a multimillion-dollar company he was concerned with profits as a shareholder of pti after an initial victory later reversed in the patent case mr rogers paid dollar_figure to release pti from its obligations to pay the bankruptcy trustee mr rogers made this payment in following years in which pti had reported its insolvency on its books and records and had failed to pay its debts to unrelated persons his main concern was profits as a business owner he believed that pti could potentially recover over dollar_figure million in damages in the patent litigation we have previously held that mr rogers made the payments to fund the continued operation of pti to protect his investment in the company and the payments were nondeductible capital contributions to pti rogers at we further held that ppi could not deduct the payments id at mr rogers wanted to make a profit from the sale of the medical device and to recover damages from the alleged infringement of pti’s patent rights id at likewise we find that petitioners are not entitled to a worthless_debt deduction for any amounts paid on pti’s behalf in these cases because mr rogers made the payments to protect his investment in pti mr rogers’ payments were capital contributions to pti moreover petitioners failed to address the traditional factors that the court considers to determine whether a shareholder’s advance to his corporation is a valid debt or a capital_contribution see dixie dairies corp v commissioner t c pincite pti entered the dollar_figure debt on its books_and_records but did not issue a debt_instrument did not set an interest charge maturity_date or payment schedule and did not provide any collateral it did not have the capacity to repay the advances when they were made mr rogers kept pti alive by his own admission solely to enable the patent litigation to proceed petitioners did not state a year for which they seek a deduction the debt must have value at the beginning of the year of the deduction and become worthless during the year milenbach v commissioner t c pincite sec_1_166-1 income_tax regs the debt was arguably worthless when the transfer was made approximately half of the pti deduction dollar_figure arose to pay for production_costs in and mr rogers lent another dollar_figure in without any payment of the prior debt petitioners are not entitled to a worthless_debt deduction for any of the dollar_figure advanced to pti for any deficiency year c business_expense deductions petitioners filed two schedules c with their joint tax returns for the deficiency years schedule c-1 for mr rogers’ business activities as an attorney and schedule c-2 for mrs rogers’ business activities as a realtor they deducted expenses relating to their personal_residence including mortgage interest insurance utilities repairs and alarm services on the basis that they used their residence as a home_office see infra appendix a they also deducted personal expenses relating to their automobiles and substantial amounts of personal travel see infra appendix a they deducted expenses relating to the personal_residence of their adult son who lived at the manitou house with his family including depreciation mortgage interest repairs taxes and utilities see infra appendixes a b and c they also deducted expenses relating to the manitou house on ppi’s corporation tax_return and sri’s corporation tax_return see infra appendixes c and d petitioners provided quickbooks records canceled checks and credit card statements to substantiate their business_expenses they provided invoices or receipts for only a limited number of the expenses often the amounts deducted do not correspond to the quickbooks records checks and credit card statements the quickbooks entries often do not correspond to the canceled checks and credit card statements they used the credit cards for both personal and business_expenses failed to adequately distinguish the expenses as personal verus business and deducted personal expenses they lacked adequate business records for a substantial portion of the disputed deductions see sec_6001 sec_162 permits taxpayers to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 taxpayers may also deduct expenses_incurred for the production_of_income sec_212 sec_262 disallows deductions for personal living or family_expenses see also sec_1 a income_tax regs generally the taxpayers have the burden to prove to their entitlement to any deduction and must maintain adequate_records to substantiate their deductions rule a indopco inc v commissioner u s pincite welch v helvering u s pincite when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances the cohan_rule 39_f2d_540 2d cir there must be sufficient evidence in the record on which we can base an estimate see 245_f2d_559 5th cir 85_tc_731 in estimating the deductible amount we bear heavily upon the taxpayer who failed to maintain the required records cohan v commissioner f 2d pincite strict substantiation rules apply to travel meal and entertainment_expenses and expenses relating to passenger vehicles including parking and preclude the use of the cohan_rule sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir when the strict substantiation rules apply the taxpayer must substantiate by adequate_records or sufficient evidence corroborating his own statement the amount of the expense the time and the place of the expense the business_purpose of the expense and his business relationship to the person benefited by the expense sec_274 see 112_tc_183 the taxpayer must maintain adequate_records to establish each of the above elements of the expenditure sec_1_274-5t and temporary income_tax regs fed reg date taxpayers may rely on a contemporaneous log other records such as a diary or account book that they maintained at or near the time they incurred the expense or other_sufficient_evidence that includes a detailed personal statement corroborated by other evidence that has a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record id subparas through a taxpayer’s testimony without corroborative evidence is not sufficient substantiation wolfgram v commissioner tcmemo_2010_69 slip op pincite home_office deduction petitioners contend that they used of their personal_residence as a home_office and seek to deduct expenses relating to their personal_residence including mortgage interest insurance utilities taxes alarm services and repairsdollar_figure see 27petitioners deducted repairs of dollar_figure and utilities of dollar_figure relating to their personal_residence on their schedule c-1 and their schedule c-2 continued infra appendixes a and b however for certain expenses they deducted of the incurred expense sec_280a disallows deductions with respect to a taxpayer’s residence with an exception for a home_office sec_280a home_office expenses are deductible if a portion of the dwelling_unit is used exclusively and regularly for business purposes 94_tc_348 a taxpayer may deduct expenses allocable to the portion of the residence used as a home_office sec_280a see stricker v commissioner tcmemo_1995_530 petitioners must establish that they used a portion of their residence regularly for business purposes and that they used the identifiable portion of their residence exclusively for business purposes petitioners argue that they used five rooms in their residence plus a portion of their basement for business purposes but admitted that these rooms with the possible exception of one room that mr rogers used as an office were not used exclusively for business purposes they admitted that the business use of their residence consisted primarily of the storage of business records use of a home to store business records does not qualify the expenses for a home_office deduction sec_280a see 697_f2d_46 2d cir continued respectively see infra appendixes a and b holding that storage of legal files and business records did not qualify for home_office deduction aff’g in part rev’g in part 77_tc_867 banatwala v commissioner tcmemo_1992_483 disallowing a home_office deduction for storage use by an insurance salesman mr rogers’ home_office was not his principal_place_of_business as he maintained offices at his law firms during the deficiency years see sec_280a petitioners did not provide sufficient evidence relating to the percentage of the home used for business purposes ie the size of the room that mr rogers allegedly used for an office in relation to the size of their home they failed to adequately establish the portion of their home used exclusively and regularly for business see sec_280a accordingly they are not entitled to business_expense deductions for any portion of the expenses relating to their personal_residence for and we disallow the business_expense deductions relating to petitioners’ personal_residence as follows for alarm services in full for alarm services utilities and taxes in full and interest and insurance to the extent related to the residence and for alarm services and utilities in full and repairs taxes interest and insurance to the extent related to the residence see infra appendix a we address the remaining interest repairs and insurance deductions not related to the personal_residence below manitou house petitioners also deducted expenses relating to the manitou house as business_expense deductions see infra appendix c they deducted these expenses primarily on schedules c-2 and deducted a limited number on schedules c-1 and sri’s or ppi’s s_corporation tax returns see infra appendix c respondent argues that the expenses relating to the manitou house were nondeductible personal expenses we agree petitioners’ son used the house as his residence and petitioners attempted to create a rental arrangement to deduct his personal living_expenses the son was an employee of ppi and did not have a written employment contract petitioners have not established that their son was required to live in the homes as a condition of his employment see sec_119 ppi maintained an office elsewhere petitioners argue that their son used a room exclusively for business purposes they did not provide sufficient information relating to the size of the room allegedly used for business purposes and instead deducted of the expenses relating to the house although the son performed services to renovate the homes this alone does not make his living_expenses deductible furthermore they did not establish that their son used any portion of the house regularly and exclusively as a home_office we disallow the deductions relating to the manitou house as set forth in appendix c after concessions we sustain respondent’s determinations to disallow the deductions on schedules c-2 for and in their entirety see infra appendix b interest petitioners deducted interest_expenses on their schedules c-1 for and dollar_figure see infra appendix a personal_interest is generally not deductible sec_163 nondeductible personal_interest is defined as any interest other than six listed categories of deductible_interest expenses sec_163 taxpayers must establish that the interest is within one of the enumerated categories interest that is paid_or_accrued on indebtedness properly allocable to a trade_or_business is deductible sec_163 petitioners contend that they incurred the interest_expense for to finance sugarloaf and sri’s development of the subdivision and for to finance the pti litigation and the construction of two houses on the sri lots they did not offer a business_purpose for the interest_expense they incurred a significant portion of the interest on loans against life_insurance policies and incurred approximately dollar_figure on multiple credit cards they have not established the amounts of the loans against their insurance policies and have not attempted to allocate the debt 28petitioners seek to shift of the home mortgage interest reported on their schedule a to schedule c-1 on the basis of a home_office deduction they are not entitled to such a deduction according to its alleged use for they provided canceled checks and quickbooks entries to substantiate the payments to the insurance_companies there is no evidence establishing that the payments were for premiums interest or a loan repayment the minimal policy documentation provided lists the interest as unpaid with respect to the credit card interest petitioners used the credit cards for both personal and business_expenses and they did not attempt to allocate the interest as personal or business for and they did not provide any records of payments or a business_purpose we have no way to establish the amount of the interest_paid or to estimate the deductible portion of the interest vanicek v commissioner t c pincite accordingly we find that petitioners failed to substantiate the payment and business_purpose of the interest_expense deductions and we sustain respondent’s determinations in their entirety see infra appendix a insurance petitioners deducted insurance expenses for automobiles that they and their son used for personal reasons the manitou house jewelry and other personal_property and an umbrella policy see infra appendix a they provided quickbooks records and canceled checks to substantiate the insurance expenses with a few exceptions they did not provide insurance policies or billing statements to substantiate the business_purpose or the amounts of the insurance expenses we find that they have failed to adequately substantiate the amounts and or the business_purpose of the insurance expenses see sec_162 sec_212 edgar v commissioner tcmemo_1979_524 accordingly after concessions we disallow the insurance deductions as set forth in appendix a business_gifts taxpayers are entitled to deduct the cost of business_gifts limited to dollar_figure per recipient per year sec_274 they must substantiate the cost and description of the gift the date that the gift was made the business reason for the gift and the business relationship between the taxpayer and the recipient sec_1_274-5t temporary income_tax regs fed reg date petitioners deducted dollar_figure in business_gifts for see infra appendix a we are satisfied that they adequately substantiated four business_gifts of at least dollar_figure and are entitled to deduct dollar_figure in business_gifts for we disallow the remaining business gift deduction for see infra appendix a travel and meal expenses petitioners deducted travel and meal expenses as set forth in appendix a petitioners deducted travel and meal expenses relating to mr rogers’ employment with seyfarth shaw and his various business activities including pti and sugarloaf they also deducted travel_expenses for mrs rogers to accompany her husband on business trips and did not establish a business_purpose for her travel during and mr rogers’ status as a partner at seyfarth shaw affects his entitlement to deduct expenses relating to his legal work on schedules c for and portions of the deducted travel_expenses related to seyfarth shaw and for and meal expenses see infra appendix a he also deducted car rental expenses related to his work with his law partnership including an expense listed as rent for and possibly a portion of the expense listed as automobile for see infra appendix a travel and meal expenses are subject_to the strict substantiation requirements of sec_274 discussed above see shea v commissioner t c pincite sec_274 limits the deduction for certain meal expenses to of the expense we find that petitioners have failed to substantiate the time the place or the business_purpose of the expenses through adequate_records that satisfy the strict substantiation requirements of sec_274 for any of the travel meal or automobile expenses deducted for through or as set forth in appendix a accordingly we disallow the expenses in their entirety see infra appendix a furthermore petitioners deducted substantial expenses for through that related to mr rogers’ legal services at seyfarth shaw generally a partner may not directly deduct expenses of the partnership on his individual return even if he incurred the expenses in furtherance of the partnership’s business unless there is an agreement with the partnership or a regular routine that requires the partner to use his own funds to pay the expenses 75_tc_288 aff’d without published opinion 665_f2d_1050 7th cir 25_tc_1045 seyfarth shaw’s reimbursement policy provided for reimbursement of a substantial portion of mr rogers’ travel meal and automobile expenses petitioners have not identified any specific expenditures_for which seyfarth shaw denied reimbursement they claim that he did not seek reimbursement and treated his payment of his own travel and automobile expenses as a contribution to the partnership however his right to reimbursement under the firm’s policy not actual reimbursement prohibits his deducting the reimbursable travel and automobile expenses where a partner has a right to an expense reimbursement but elects not to seek reimbursement the partner is not entitled to deduct the expense 558_fedappx_374 5th cir aff’g and remanding on another issue tcmemo_2011_289 otherwise the taxpayer could convert a partnership expense into a deduction for himself by deciding not to seek reimbursement see 788_f2d_1406 9th cir disallowing an employee’s deduction for a reimbursable employee expense aff’g tcmemo_1984_533 petitioners further argue that they included any reimbursements that mr rogers received in their income but have not offered any documentation to support their claim accordingly petitioners would not be entitled to deduct travel or automobile expenses to the extent they relate to mr rogers’ activities at shaw seyfarth for and if they had satisfied the sec_274 substantiation requirements automobile use petitioners deducted expenses relating to their automobiles that either they or their adult son used for and possibly a portion of the deductions for insurance and repairs for and see infra appendix a petitioners are not entitled to deduct any portions of these expenses because they failed to satisfy the strict substantiation requirements of sec_274 and sec_280f see sec_1_274-5t temporary income_tax regs supra petitioners failed to maintain adequate_records of their business versus personal_use and did not provide sufficient proof of the amount of each separate expense the date of each expense and the business_purpose of each expense see id mr rogers admitted that he used his vehicle for commuting to seyfarth shaw’s office for through and deducted commuting expenses see sec_1_162-2 income_tax regs the records provided are not reliable or complete and do not adequately establish the business use of the vehicles nor do we find the witnesses’ testimony to be credible we disallow the deductions as set forth in appendix a legal and professional fees petitioners deducted legal and professional fees on their schedules c-1 for and as set forth in appendix a relating to pti’s patent infringement issues tax issues mr rogers’ activities to promote the sugarloaf tax_shelter for and for subsequent years disputes arising from his sugarloaf activities including a malpractice lawsuit arising from the sugarloaf transaction for which mr rogers received partial reimbursement petitioners provided sufficient evidence to substantiate the legal fees deducted on schedules c-1 for and to the extent shown in appendix a they incurred significant legal expenses with respect to their business activities the court may estimate the amount of deductible legal fees vanicek v commissioner t c pincite petitioners provided quickbooks records and canceled checks they also provided invoices that substantiate significant portions of the legal fees for and petitioners deducted legal fees that were personal or for which they failed to establish a business_purpose including legal fees relating to a real_estate assessment on their personal_residence an estate case a laptop fire and significant fees paid to seyfarth shaw in addition petitioners did not substantiate payment of the expenses through either quickbooks entries or canceled checks for a portion of the invoiced expenses and they are not entitled to deduct those expenses for and they paid approximately and of the deducted legal fees to seyfarth shaw respectively and did not provide invoices or other documentation to establish the business_purpose for the payments for and petitioners are entitled to deduct legal fees as set forth in appendix a and we disallow the remainder for the reasons stated for petitioners provided sufficient evidence to substantiate the deduction of legal fees as recorded in their quickbooks entries taking into account respondent’s argument that they received reimbursement for a portion of their expenses relating to the malpractice lawsuit for petitioners deducted legal fees that exceed the amount entered into petitioners’ quickbooks records and we disallow the excess_amount see infra appendix a substantiation of expenses at issue for a significant portion of the disputed deductions is the substantiation of the payment of the expenses and their business_purpose we find that petitioners have adequately substantiated the entire amount of the returns and allowances deducted for that relate to the deduction of uncollected legal fees for services rendered by rogers associates they have also sufficiently substantiated the expenses for computer services for in full publications of dollar_figure for and dues and subscriptions of dollar_figure for and supplies of dollar_figure for see infra appendix a in general petitioners presented quickbooks entries credit card statements and canceled checks to substantiate these expenses with a few exceptions they did not provide invoices or receipts the computer services deduction included the costs of business software real_estate software and computer repair services a significant portion of the disallowed publication expenses was for newspaper and magazine subscriptions and book store purchases for which petitioners did not establish a business connection we are satisfied that the documentation provided petitioners’ business history and their testimony allow us to estimate the deductible portion of the disputed expenses pursuant to the cohan_rule as set forth in appendix adollar_figure after concessions we find that petitioners failed to establish the amounts and or business_purpose of the remainder of the publications and the dues and subscriptions for and the supplies for and failed to establish the expenditure and or the business_purpose of the entire amounts of the following expenses for repairs office expense depreciation taxes and licenses fees miscellaneous and bank service charges and for repairs in addition they did not establish that the expenses were ordinary and necessary see sec_162 they failed to present any evidence relating to the depreciation deduction for the disallowed deductions petitioners presented quickbooks entries credit card statements and canceled checks they used the credit cards and bank accounts for both personal and business purposes and failed to adequately distinguish the business versus personal uses the bank service charges included interest charges and late payment fees for credit cards wire transfer fees and overdraft fees on their personal bank accounts for office expenses they relied on quickbooks entries for purchases at office supply stores credit card statements 29respondent has not argued that these expenses should be treated as nonreimbursable partnership expenses on the basis of mr rogers’ partner status at seyfarth shaw and canceled checks for the portion of the disallowed expenses and failed to adequately substantiate the business_purpose of the expenses for petitioners deducted dollar_figure as a separate entry for legal fees and dollar_figure for fiduciary expenses both expenses relate to mr rogers’ investment in the sugarloaf tax_shelter see discussion supra part ii a in the findings_of_fact relating to the granting of respondent’s motion for partial summary_judgment on the sugarloaf deductions we find that petitioners are not entitled to deduct either expense as both relate to an abusive_tax_shelter see kenna trading llc v commissioner t c pincite d deductions relating to sri’s activities respondent disallowed deductions sri claimed for and for respondent contends that sri is not entitled to deduct a fee for a letter_of_credit and an architect’s fee related to the subdivision project but instead must treat them as capital expenditures_for he disallowed business_expenses deductions as set forth in appendix d because of a lack of substantiation and a failure to establish a business_purpose respondent concedes that sri is entitled to deduct the consulting fee paid to ppi on the basis of our decision above that ppi must include that amount in its gross_receipts for dollar_figure letter_of_credit fee sri deducted dollar_figure in for charges relating to a letter_of_credit for the development of orland park it obtained the letter_of_credit to ensure funding for infrastructure within the subdivision the municipality required a guaranty that sri had funding for infrastructure improvements that met the municipality’s satisfaction respondent argues that sri must capitalize the letter_of_credit fee because it related to improvement costs for orland park see sec_263 petitioners equate the letter_of_credit which required an annual renewal with a premium for an insurance_policy and argue that it is a deductible business_expense taxpayers are required to capitalize the costs incurred for permanent improvements or betterments to property sec_263 in general these costs include expenditures that add to the value of the property substantially prolong the life of the property or adapt the property to a new or different use sec_1_263_a_-1 sec_30on brief petitioners assert that sri is entitled to deduct dollar_figure million as compensation to its business partner for an alleged bargain sale of six lots to the partner the partner paid dollar_figure for the six lots with an alleged fair_market_value of dollar_figure million the compensation deduction is a new issue that was not raised before trial and we will not consider it dirico v commissioner t c pincite respondent contends that petitioners’ position would result in higher tax income_tax regs see indopco inc v commissioner u s pincite requiring capitalization where the expenditure produces a significant future benefit commissioner v lincoln sav loan ass’n u s pincite requiring capitalization where the expenditure creates or enhances a separate and distinct asset taxpayers are required to capitalize both direct and indirect_costs sec_263a we have described a letter_of_credit as follows when a bank issues a letter_of_credit the bank commits to provide funds when and if certain specified events occur see 550_f2d_882 3d cir 527_fsupp_1053 d minn it is not a loan but rather a commitment to make a loan 92_tc_1116 aff’d 149_f3d_1057 9th cir generally the cost of obtaining a loan is a capital_expenditure and the cost is deducted over the life of the loan 63_tc_86 aff’d 539_f2d_409 5th cir 57_tc_781 an expenditure may be deductible in one setting but may require capitalization in a different setting if incurred in connection with a capital_asset 116_tc_374 sri was required to obtain the letter_of_credit as part of the subdivision’s development sri did not draw on the letter_of_credit nevertheless sri incurred the fee in connection with the construction of the sterling ridge subdivision the letter_of_credit fee is a cost of construction and is a capital expendituredollar_figure architect’s fee sri deducted an architect’s fee of dollar_figure in for the design of a model home for orland park petitioners contend that sri is entitled to a loss deduction for the architect’s fee because it abandoned the design plan respondent argues that sri is not entitled to a loss deduction because petitioners failed to establish that sri abandoned the plans and the fee was incurred by ppi not sri and was a capital_expenditure of ppi ppi engaged the architecture firm and was billed for its services petitioners did not identify the payor of the expense in the record sec_165 provides for a deduction of any loss sustained during the tax_year and not_compensated_for_by_insurance_or_otherwise the loss must be evidenced by a closed and completed transaction fixed by identifiable events sec_1_165-1 income_tax regs taxpayers may deduct a loss incurred when property is permanently discarded from use or its usefulness terminates sec_1_165-2 income_tax regs this includes the costs incurred for architecture 31the parties did not address the relevant period for capitalization with respect to the letter_of_credit fee in general taxpayer must deduct the cost of obtaining a loan over the life of the loan 63_tc_86 aff’d 539_f2d_409 5th cir sri did not draw on the letter_of_credit and the fee is not a cost of a loan plans if they abandon the plans do not use the plans and do not modify the plans to create a new plan 19_bta_140 see also 62_tc_59 expenses for discharged architect’s fees not deductible where part of plan was used to be eligible for an abandonment_loss the taxpayer must establish an intention to abandon the asset and an affirmative act of abandonment 97_tc_200 petitioners have not established that either ppi or sri abandoned the architecture plans as required for a sec_165 loss deduction they did not provide a copy of the plans ppi built three custom homes within the subdivision petitioners did not establish that the plans were not used in any way in the constructed homes the only evidence provided was mr rogers’ self-serving testimony in the construction industry extra expenses due to errors or changes in planning or design are part of the builder’s costs frgc inv llc v commissioner tcmemo_2002_276 slip op pincite aff’d 89_fedappx_656 9th cir accordingly neither sri nor ppi is entitled to deduct the architect’s fee under sec_162 respondent concedes that the architect’s fee is a capital_expenditure under sec_263 and ppi may capitalize the fee as part of the cost of the homes that it sold pursuant to sec_263a sri’s business_expense deductions respondent disallowed numerous business_expense deductions claimed on sri’s s_corporation tax_return many of the disallowed business_expenses relate to amounts paid to or on behalf of petitioners’ adult son including rent utilities and other expenses for the manitou house automobile expenses and miscellaneous payments to their son to reimburse him for expenses that he allegedly paid on sri’s behalf see infra appendix d as discussed supra part ii c sri is not entitled to deduct rent or utilities for the manitou house and we disallow the deductions in full see infra appendix d nor may sri deduct the dollar_figure automobile expense or the depreciation deduction for three automobiles reportedly placed_in_service in or because petitioners did not satisfy the strict substantiation rules of sec_274 see infra appendix d see also sec_274 sec_1_274-5t temporary income_tax regs supra sri deducted interest_paid on the purported installment loan from mrs rogers’ transfer of orland park to sri as we have recharacterized the transfer as a capital_contribution sri is not entitled to the interest_expense_deduction petitioners failed to adequately substantiate the business_purpose and amounts of deductions for the bank service charges employee bonuses and reimbursements insurance telephone parking meals and entertainment and miscellaneous expenses which we disallow in their entirety see infra appendix d generally they provided quickbooks entries canceled checks credit card statements and bank statements that do not establish a business_purpose for the expenditures they did not provide receipts invoices or other documentation such as insurance policies to substantiate the business_purpose or that the amounts were ordinary and necessary the record indicates that some of these amounts were personal expenses such as commuting expenses sri paid the employee bonus and a substantial portion of the reimbursements and miscellaneous expenses to petitioners’ adult son there is no indication that sri reported the bonus as income to the son he was an employee of ppi not sri for the reimbursements paid to their son they provided quickbooks entries and canceled checks written to their son without any supporting documentation and did not adequately substantiate the business_purpose for the reimbursed expenses sri paid the legal fees in connection with the development of the subdivision petitioners presented sufficient evidence to substantiate the legal expenses and sri is entitled to deduct the legal fees in fulldollar_figure see infra appendix d 32respondent did not argue that sri should be required to capitalize the legal fees e l r deductions l r deducted travel_expenses of dollar_figure and dollar_figure on its s_corporation tax returns for and respectively petitioners did not comply with the substantiation requirements of sec_274 they provided quickbooks entries canceled checks credit card statements and in some cases receipts they made factual assertions in their briefs to support the business_purpose for some of the travel_expenses statements in the briefs do not constitute evidence and cannot supplement the record see rule c mr rogers admitted that many of these expenses related to sugarloaf pti and his legal work as a partner at seyfarth shaw l r was a shareholder in pti as explained above any travel_expenses relating to seyfarth shaw are nondeductible reimbursable partnership expenses l r also deducted approximately dollar_figure in expenses for mrs rogers’ travel and petitioners did not establish a business_purpose petitioners have not substantiated the time and place of the travel the business reason for the travel or the business_purpose of the expenses mr rogers’ self-serving testimony and noncontemporaneous documentation are insufficient to satisfy the rigorous standards of sec_274 accordingly we find that l r is not entitled to deduct the travel_expenses for and f itemized_deductions respondent disallowed deductions on petitioners’ schedule a as follows state_income_tax and real_estate tax of dollar_figure relating to their personal_residence home mortgage interest of dollar_figure and expenses from portfolio_income of dollar_figure we find that petitioners have adequately substantiated these expenses and are entitled to the deductions g long-term_capital_loss petitioners claimed a dollar_figure long-term_capital_loss on their income_tax return they concede all but dollar_figure on the basis of a clerical_error they argue that they have a dollar_figure capital_loss carryforward from arising from jetstream respondent argues that the loss arose in relating to the partnership warwick trading at issue in 137_tc_70 respondent argues that the loss would have passed through to petitioners as follows from warwick trading to jetstream from jetstream to ppi and from ppi to petitioners respondent argues that the court disallowed the losses to warwick trading in superior trading and thus petitioners are not entitled to a passthrough loss id pincite the court does not have jurisdiction over the substantive issues concerning a passthrough loss from warwick see sec a a the capital_loss carryforward depends on the decision in superior trading and we will permit the parties to present evidence of that decision at a subsequent time h ppi’s deductions and cost_of_goods_sold for and ppi deducted over dollar_figure million in business_expenses as set forth in appendix edollar_figure with limited exceptions we hold that petitioners have not substantiated the amounts or business_purpose of the deducted expenses and we sustain respondent’s disallowance of the deductions ppi’s cost_of_goods_sold ppi reported a cost_of_goods_sold for of dollar_figure petitioners conceded this amount and argue that ppi is entitled to an adjustment to gross_receipts for the cost_of_goods_sold of dollar_figure on the basis of a mark to market adjustment for the unsold lots in the sri subdivision under sec_475 ppi is not entitled to an adjustment for the cost_of_goods_sold because it did not sell any property during in addition ppi is not entitled to a mark to market adjustment for the value of unsold homes petitioners did not properly raise thi sec_33petitioners argue that the notice_of_deficiency is invalid because respondent failed to comply with the requirements of the administrative_procedure_act u s c sec et seq this argument is without merit see 60_tc_296 aff’d 487_f2d_1393 2d cir rintoul v commissioner tcmemo_1992_79 aff’d 15_f3d_1088 9th cir issue in their petition or at any time before trial and are precluded from doing so now see 59_tc_551 moreover the sec_475 mark to market accounting_method does not apply to residential properties and petitioners did not provide any evidence relating to the value of ppi’s unsold property as of ppi’s business_expense deductions ppi’s business activities involved the sterling ridge subdivision and management services to sugarloaf mr rogers also used ppi to pay for pti’s expenses including inventory and legal fees ppi was not a shareholder of pti petitioners also used ppi to pay many of their son’s personal living_expenses including housing automobile and medical_care mrs rogers paid expenses from her personal bank account that ppi deducted on its s_corporation tax_return including office supplies repairs telephone and licenses a pti subsidy in ppi paid dollar_figure on pti’s behalf to its management company and its suppliers and deducted the payments as a business_expense labeling the deduction pti subsidy taxpayers are entitled to deduct expenses that are directly connected with and pertaining to the taxpayer’s trade_or_business sec_162 sec_1_162-1 income_tax regs generally a taxpayer who pays another person’s expenses is not entitled to a business_expense deduction as the expenses were not incurred in the payor’s trade_or_business unless the payor paid the expense to protect or promote its own business 48_tc_679 42_tc_800 there is no business relationship between ppi and pti expenses relating to pti were not directly connected with and did not pertain to ppi’s trade_or_business rogers ppi paid these expenses on pti’s behalf because of their common owner mr rogers the subsidy is not an ordinary and necessary business_expense of ppi mr rogers caused ppi to pay pti’s expenses to protect his investment in pti accordingly ppi is not entitled to deduct expenses that it paid on pti’s behalf rogers involved a similar situation we considered two payments that mr rogers made on pti’s behalf to ensure the manufacture and the distribution of the medical device id at we held that the payments were nondeductible capital contributions from mr rogers to pti because mr rogers made the payments to fund pti’s continued operation to protect his investment in the company id at we further held that ppi could not deduct the payments id pti experienced significant market competition from an alleged infringer of its patent mr rogers believed that the only way that he would receive a payout from pti was through the infringement case b legal and professional fees ppi deducted legal and professional fees for and see infra appendix e petitioners provided quickbooks entries canceled checks bank statements and invoices to substantiate the legal fees for mr rogers implemented the sugarloaf tax_shelter through ppi and his law firm seyfarth shaw ppi deducted substantial amounts of legal fees for relating to the sugarloaf tax_shelter which are not deductible as ordinary and necessary business_expenses we estimate that approximately half of ppi’s legal fees approximately dollar_figure relate to pti’s patent litigation petitioners have established the payment and purpose of these expenses however we have previously held ppi is not entitled to deduct legal fees incurred with respect to pti’s patent matters see rogers at a taxpayer is entitled to deduct legal fees that are directly connected with or proximately related to its trade_or_business sec_1_162-1 income_tax regs we find that ppi is not entitled to deduct the legal fees except to the extent shown in appendix e for and for the reasons stated above ppi is entitled to deduct the legal fees for in their entirety as petitioners have substantiated that ppi incurred significant legal fees involving tax issues see infra appendix e c multicred fee ppi deducted dollar_figure as multicred fee for respondent concedes that ppi is entitled to deduct dollar_figure of this amount that it paid to l r and l r reported as income petitioners contend that ppi paid the remainder of the multicred fee for the benefit of sugarloaf however the record shows that ppi paid dollar_figure to mr rogers and petitioners did not identify the recipients for dollar_figure of the multicred fee we have held that expenses relating to the sugarloaf transactions are not deductible business_expenses under sec_162 as they relate to an abusive_tax_shelter kenna trading llc v commissioner t c pincite accordingly we disallow the remainder of the multicred fee deduction d medical_expenses ppi deducted doctor and dental expenses that it paid on behalf of petitioners’ son in ppi did not have a health insurance plan for its employees for the portion of that it paid the son’s medical_expenses it did not have a written dental or health plan for that met the requirements of sec_105 which would exclude reimbursement of an employee’s medical expenses from the employee’s income and allows the employer to deduct the payments there is no evidence that the son included the reimbursements in his income or that ppi reported the amounts on his form_w-2 wage and tax statement as wages accordingly ppi is not entitled to deduct the expenses see infra appendix e e substantiation of expenses in addition to the above expenses ppi deducted numerous expenses in dispute for lack of substantiation as to the amount or the business_purpose see infra appendix e in general petitioners produced quickbooks entries canceled checks and credit card statements to substantiate the expenses the credit card statements show both business and personal expenses and petitioners have not made an adequate effort to distinguish the expenses for the most part they have not established the business_purpose of the expenses through invoices receipts insurance_policy statements or other relevant documentation or that the expenses are ordinary and necessary we sustain respondent’s determination as provided below for petitioners have failed to substantiate amounts or business purposes of the deductions for gasoline in accordance with the strict substantiation requirements of sec_274 computer services allegedly incurred for web page development real_estate software and an internet service provider and repair expenses that relate to the manitou house that we have held are nondeductible supra part ii c see infra appendix e for and ppi deducted travel and meal expenses under the following categories that are subject_to the strict substantiation requirements of sec_274 travel taxis meals airfare and hotel see infra appendix e they provide quickbooks records credit card statements and canceled checks to document the expenses they failed to maintain contemporaneous logs or other adequate_records that satisfy the sec_274 requirements to the extent any of ppi’s travel_expenses relate to pti the expenses are not ppi’s business_expenses to deduct ppi allegedly incurred a portion of the travel_expenses in connection with mr rogers’ implementation of the sugarloaf transactions and petitioners have failed to establish that the expenses were ordinary and necessary expenses_incurred in a trade_or_business accordingly we disallow the above expenses in their entirety for petitioners did not substantiate the amount or the business_purpose of the deductions for repairs that were incurred primarily for car washes and store purchases except to the extent provided in appendix e with respect to the repair deduction petitioners did not provide receipts or invoices to establish the items purchased or their business_purpose for we find that petitioners have sufficiently substantiated the deductions for insurance and employee_benefits see infra appendix e while their documentation is limited to quickbooks entries and canceled checks we find that they adequately substantiated the expenses in the light of their testimony and established business activities for petitioners have failed to substantiate the amount or business purposes for the deductions for interest which relates to credit card charges taxes and licenses that appear to relate to their personal_residence bank service charges miscellaneous office printing brad todd expenses allegedly incurred for travel expense reimbursements and rent paid for office space for mr todd see infra appendix e nor have they substantiated insurance in excess of the amount that respondent conceded we find that they have substantiated the amount and business_purpose of deductions for repairs relating to the unsold homes in the sterling ridge subdivision a business license parking and accounting the portion incurred for ppi to the extent indicated in appendix e and the employee benefit program in its entirety see infra appendix e the remainder of the accounting expense was incurred for sugarloaf and petitioners have not shown that the expenses are ordinary and necessary expenses_incurred in a trade_or_business ppi also seeks an additional dollar_figure deduction for salary and wages in addition to respondent’s concession respondent argues that petitioners conceded the dollar_figure as part of the settlement of the salary and wage deduction we agree moreover petitioners have not substantiated the payment or the business_purpose of the amounts paid to the recipients of the disputed dollar_figure iii innocent spouse relief generally spouses may elect to file a joint income_tax return and are then held jointly and severally liable for the entire tax due for the tax_year sec_6013 under specific circumstances a spouse who filed a joint_return may obtain relief from joint_and_several_liability innocent spouse relief under sec_6015 mrs rogers seeks innocent spouse relief under sec_6015 or f for and petitioners litigated their tax_liability for in rogers mrs rogers filed a joint petition with her husband in that case and did not claim innocent spouse relief petitioners paid the deficiency determined in that case and mrs rogers seeks a refund respondent seeks additional assessments of income_tax and a penalty for arising from the partnership-level proceeding in superior trading llc v commissioner t c dollar_figure he asserts that mrs rogers is barred from seeking innocent spouse relief for on the basis of the doctrine_of res_judicata respondent further asserts that with respect to the deficiency years to and mrs rogers is not entitled to innocent spouse relief a tax_year and doctrine_of res_judicata under the doctrine_of res_judicata when a court of competent jurisdiction enters a final_decision on the merits of a cause of action the parties to the action are bound by every matter that was or could have been offered and received to sustain or defeat the claim 333_us_591 see also gustafson v commissioner 97_tc_85 federal_income_tax is determined annually with each year being a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year 34mrs rogers argues that respondent is barred from asserting the additional_assessment for on the basis of the doctrines of estoppel res_judicata and laches and the statute_of_limitations we find her arguments to be without merit the court lacked jurisdiction in the deficiency case for to consider the partnership items at issue in 137_tc_70 superior trading llc v commissioner tcmemo_2012_110 see sec_6221 through the court’s opinion in the deficiency case for did not address any of the partnership items and did not resolve any potential assessment from superior trading see rogers the parties have stipulated that the correctness of the additional tax_assessment rising from superior trading is not at issue in these cases moreover petitioners have not established they were improperly denied a collection_due_process_hearing relating to the partnership adjustments commissioner v sunnen u s pincite common_law principles of res_judicata generally bar a party to a prior proceeding for the same tax_year from seeking relief from joint_and_several_liability regardless of whether the party raised the claim in the prior proceeding 116_tc_272 supplementing tcmemo_2000_128 sec_6015 modifies the common_law doctrine_of res_judicata with respect to claims for innocent spouse relief under sec_6015 res_judicata does not bar a taxpayer from requesting innocent spouse relief under sec_6015 c or f if relief from joint_and_several_liability under sec_6015 was not an issue in the prior proceeding and the spouse seeking relief did not participate meaningfully in the prior proceeding innocent spouse relief was not an issue in the deficiency case for the first factor is satisfied mrs rogers argues that she did not have an opportunity to meaningfully participate in the deficiency case for and should not barred from raising innocent spouse relief for here the taxpayer bears the burden of proving that she did not participate meaningfully in the prior proceeding see 134_tc_156 meaningful participation is not defined in sec_6015 or the accompanying regulations generally we look to the totality of the facts and circumstances to determine whether a taxpayer meaningfully participated in a prior proceeding 137_tc_93 see also deihl v commissioner t c pincite specific acts such as signing court documents participating in settlement negotiations exercising control_over the handling of the prior proceeding and having the opportunity to raise an innocent spouse claim in the prior proceeding are indicators of meaningful participation harbin v commissioner t c pincite monsour v commissioner tcmemo_2004_190 slip op pincite see also sec_1_6015-1 income_tax regs however merely compl ying with a spouse’s instructions to sign pleadings and other documents in the prior proceeding is not conclusive of meaningful participation 121_tc_43 a taxpayer does not meaningfully participate where the totality of the evidence demonstrates that she was not fully informed or engaged in the litigation deihl v commissioner t c pincite the taxpayer’s level of education and sophistication and her knowledge or understanding of the activities giving rise to the deficiency are relevant factors cf harbin v commissioner t c pincite deficiency arose from taxpayer’s spouse’s gambling activity of which he had no knowledge deihl v commissioner t c pincite taxpayer had little formal education and did not review or sign any court documents monsour v commissioner tcmemo_2004_180 taxpayer was an attorney and signed a stipulated decision the fact that the taxpayer was represented by counsel and communicated with counsel at the prior proceeding is an indication of meaningful participation deihl v commissioner t c pincite taxpayer’s counsel in the prior proceeding communicated exclusively with her spouse regarding the litigation mrs rogers contends that she did not meaningfully participate in the deficiency case for she was represented by counsel and sat at the table reserved for petitioners and their counsel throughout the trial although she was not called as a witness her level of education and business experience establish that she understood the proceedings and the implications of the court’s decision she has a j d and an m b a and has taken multiple courses in tax and accounting she argues that she did not understand the issues involved in the proceedings and does not understand financial documents she claims that she had no knowledge of her husband’s business activities or the tax_shelter that he promoted we do not find her claims credible there is nothing in the record to show that she did not have an opportunity to consult with her counsel before and during the trial and she has not provided any other evidence to establish her lack of participation in the deficiency case for we find that mrs rogers meaningfully participated in that case and is barred by the doctrine_of res_judicata from raising an innocent spouse claim for dollar_figure b innocent spouse relief for deficiency years for the deficiency years through and mrs rogers seeks innocent spouse relief under sec_6015 and f sec_6015 sec_6015 requires a taxpayer seeking innocent spouse relief to satisfy five conditions a joint_return was filed the understatement_of_tax is attributable to erroneous items of the taxpayer’s spouse the requesting spouse establishes that when signing the return she did not know and had no reason to know that there was an understatement taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for the deficiency and the taxpayer timely elects innocent spouse relief under sec_6015 these five conditions are conjunctive the failure to satisfy any one 35a taxpayer requesting innocent spouse relief is entitled to a refund only with respect to payments made with funds provided by the requesting spouse revproc_2013_34 sec_4 2013_43_irb_397 see 126_tc_47 holding an innocent spouse is not entitled to a refund from an overpayment made from community_property aff’d 533_f3d_1136 9th cir mrs rogers argues that she paid the deficiency with her personal funds but she has not presented documentation relating to the source of the payment accordingly she would not be entitled to a refund irrespective of our decision that she is barred by res_judicata from raising innocent spouse relief condition precludes relief under sec_6015 haltom v commissioner tcmemo_2005_209 respondent concedes that mrs rogers satisfies conditions and see sec_6015 b e he maintains that she does not satisfy condition that she did not know or have reason to know of the understatement when she signed the returns and condition that it would be inequitable to hold her liable for the deficiencies see sec_6015 and d mrs rogers has the burden to establish that she is entitled to sec_6015 reliefdollar_figure see rule a a knowledge requirement to qualify for sec_6015 relief a requesting spouse cannot have had actual knowledge or a reason to know of the understatement at the time she signed the joint_return sec_6015 generally a requesting spouse has reason to know of the understatement if she has reason to know of the transaction that gave rise to the understatement 118_tc_106 aff’d 353_f3d_1181 10th cir the court_of_appeals for the seventh circuit to which these cases are appealable has adopted a more lenient approach 36throughout their briefs petitioners argue that respondent has the burden_of_proof on various issues including mrs rogers’ sec_6015 relief they do not provide an explanation to support a shift in the burden_of_proof to respondent and we find no reason to shift the burden_of_proof in cases where the understatement results from improper deductions versus cases involving unreported income 74_f3d_1528 7th cir quoting 887_f2d_959 9th cir rev’g and remanding tcmemo_1994_241 according to the court_of_appeals for the seventh circuit the requesting spouse must establish that she did not know or have reason to know that the erroneous deduction would give rise to an understatement resser v commissioner f 3d pincite the court applies a reasonably prudent person standard to evaluate the requesting spouse’s knowledge in cases involving both unreported income and erroneous deductions 121_tc_73 regarding improper deductions 114_tc_276 regarding unreported income a spouse knew or had reason to know of an understatement if a reasonably prudent person in her position would have known that the return contained an understatement when she signed it resser v commissioner f 3d pincite6 butler v commissioner t c pincite the reasonably prudent person standard also imposes a duty_of inquiry on the requesting spouse resser v commissioner f 3d pincite hopkins v commissioner t c pincite butler v commissioner t c pincite for understatements resulting from improper deductions the requesting spouse has reason to know if she had sufficient knowledge of the facts underlying the deductions such that a reasonably prudent person in her position would question seriously whether the deductions were erroneous resser v commissioner f 3d pincite quoting 872_f2d_1499 11th cir aff’g t c memo in applying the reasonably prudent person standard we consider four factors the spouse’s level of education her involvement in the financial and business activities of the family the presence of unusual or lavish expenses beyond the family’s norm and the nonrequesting spouse’s evasiveness or deceitfulness about the family’s finances resser v commissioner f 3d pincite no single factor is controlling each of these four factors weighs against mrs rogers mrs rogers is highly educated and has multiple advanced degrees including a j d and an m b a she took tax law courses in law school she was capable of understanding complex financial_accounting and tax concepts despite her education she claims that she has only a nominal understanding of finance and no understanding of tax and accounting or basic financial statements such as income and loss statements balance sheets or bank statements she further maintains that she was not involved in petitioners’ business activities and relied on her husband to handle such matters she claims that she had no knowledge of her husband’s businesses or law practice and was not involved in sri’s business activities we find that her claims are not credible she did not lack business experience as she claims she managed and participated in significant business dealings including planning and designing the sterling ridge subdivision teaching herself property_tax abatements and representing clients in abatement cases and assisting with rogers associates’ office management she was actively involved in the sterling ridge subdivision including the planning and the supervision of the subdivision development she assisted with designing the layout of the construction lots park and ponds and made sure the installation satisfied her instructions she was involved with setting the sale terms and price for the construction lots she has held a real_estate license since we do not believe petitioners’ claims that mrs rogers was a passive investor in sri and that mr rogers made all the business decisions she increased her involvement in petitioners’ businesses during mr rogers’s extended hospitalization in she fired the office manager at rogers associates and assumed the position herself she maintained the firm’s accounting_records endorsed and deposited checks and paid expenses including payroll mrs rogers was able to run petitioners’ businesses without major disruption furthermore it is clear that mrs rogers had knowledge of petitioners’ finances she actively participated in both household finances and business activities throughout the years at issue she endorsed checks and used mr rogers’ signature stamp for both personal and business reasons she paid bills from her personal accounts joint accounts and accounts belonging to mr rogers she made deposits into petitioners’ joint and individual bank accounts and had access to financial records mrs rogers was aware of petitioners’ financial and tax situation we find her claims to the contrary are not credible she reviewed their joint tax returns with her husband each year and asked questions she was aware that they paid little or no income_tax during the deficiency years despite the fact that her husband earned substantial amounts of income from his law practice from through she understood that they used losses from their business entities to offset their income she knew that mr rogers promoted the sugarloaf transactions and she understood the basic premise of the tax_shelter ie that investors would acquire large tax benefits from relatively low investments see rogers v commissioner at mrs rogers engaged in a substantial residential development project through sri of land that she inherited from her father and used the distressed_debt tax_shelter that her husband promoted to avoid paying income_tax on a substantial portion of her income from that project she knew or had reason to know that sri sold lots in the subdivision for over dollar_figure million but reported losses of over dollar_figure million claiming a dollar_figure million deduction from the sugarloaf tax_shelter mrs rogers’ education and business experience weigh against her claim for sec_6015 relief see sec_1_6015-2 income_tax regs petitioners maintained a high standard of living through the years at issue they traveled extensively to international and domestic destinations purchased multiple luxury automobiles for themselves and their adult son maintained memberships at multiple clubs and financed many of their adult son’s expenses mrs rogers argues that her standard of living during the years at issue was consistent with that of prior years and were not beyond the family’s norm she asks us to ignore the fact that her standard of living was high her standard of living does not support the granting of innocent spouse relief finally there is nothing in the record that indicates mr rogers tried to deceive or hide anything from mrs rogers he never concealed any financial dealings bank accounts or business operations from her she had complete access to information about petitioners’ financial situation she reviewed the tax returns each year before signing them and asked her husband questions she had access to their banks accounts credit card statements and other financial records and attended her husband’s business dinners and meetings on the basis of the four enumerated factors we find that mrs rogers knew or had reason to know of the understatements of tax for the deficiency years and is not entitled to relief under sec_6015 b equity requirement failing any one condition of sec_6015 precludes the granting of innocent spouse relief as we have found that mrs rogers has failed the knowledge requirement she is not entitled to sec_6015 relief nevertheless for completeness we briefly address the other disputed requirement in these cases whether it would be inequitable to hold mrs rogers liable for the deficiencies see sec_6015 in analyzing the equity of imposing liability we must consider all of the facts and circumstances including whether the requesting spouse significantly benefited from the understatement sec_1_6015-2 income_tax regs a significant benefit is any benefit in excess of normal support id she traveled extensively with her husband purchased luxury automobiles and paid living_expenses for her adult son that she improperly deducted she purchased two homes for the alleged purpose of renovating and reselling them for a profit and allowed her adult son and his family to live in the homes rent free paid living_expenses on his behalf and claimed improper deductions for the rent and living_expenses she made expensive purchases of clothing jewelry and household_items and maintained memberships at multiple private clubs mrs rogers was aware that petitioners earned substantial income including approximately dollar_figure million from the sale of the subdivision lots and an annual income of approximately dollar_figure from mr rogers’ law firm for through and paid little or no income_tax as discussed above mrs rogers had access to financial records reviewed the returns with her husband and asked him questions about the returns there is no evidence of deceit or concealment by mr rogers that would make holding mrs rogers jointly and severally liable for the deficiencies inequitable accordingly mrs rogers has not satisfied the equity requirement of sec_6015 a second reason that she is not entitled to sec_6015 relief equitable relief under sec_6015 mrs rogers also seeks innocent spouse relief under sec_6015 sec_6015 provides an alternative means for innocent spouse relief for a requesting spouse who does not otherwise qualify for relief under sec_6015 or c dollar_figure sec_6015 sec_6015 provides for relief from joint_and_several_liability if it is inequitable to hold the requesting spouse liable for any unpaid tax 37mrs rogers does not qualify for relief under sec_6015 because petitioners remain married or any deficiency or any portion thereof after taking into account all the facts and circumstances of the case sec_6015 except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that she is entitled to sec_6015 relief rule a both the scope and standard of review in cases requesting relief from joint_and_several_liability are de novo 132_tc_203 revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 sets forth a three-step procedure for evaluating requests for innocent spouse relief a list of seven threshold requirements that a requesting spouse must satisfy to be eligible for relief threshold test a three-part test for a streamlined determination to grant relief and if the taxpayer is not entitled to a streamlined determination a nonexclusive list of factors that the irs will consider in determining whether it would be inequitable to hold the spouse jointly and 38the seven threshold conditions are the parties filed a joint_return relief is not otherwise available under sec_6015 the claim for relief is timely no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain exceptions the income_tax_liability is attributable in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income revproc_2013_34 sec_4 2013_43_irb_397 severally liabledollar_figure mrs rogers does not qualify for a streamlined determination because streamlined relief requires that the taxpayers be no longer married id sec_4 i r b pincite generally the requesting spouse bears the burden_of_proof rule a a threshold test for sec_6015 relief three of the seven requirements of the threshold test are at issue here respondent contends that since as early as petitioners have engaged in a pattern of transferring assets into mrs rogers’ name that causes her to fail two conditions of the threshold test that there were no asset transfers as part of a fraudulent scheme and that there was no transfer of disqualified assets to mrs rogers see revproc_2013_34 sec_4 and i r b pincite respondent alleges that their personal_residence rogers associates and multiple bank accounts with substantial assets are held solely in mrs rogers’ name respondent also argues that mrs rogers does not satisfy a third requirement of the threshold test because portions of the understatements are attributable to her activities specifically sri and deductions for personal expenses see revproc_2013_34 sec_4 39rev proc supra applies to all requests filed on or after date and requests pending in any federal court on or after date id sec i r b pincite a threshold requirement for equitable relief is that the taxpayers not have made a transfer of a disqualified_asset from the nonrequesting spouse to the requesting spouse defined as any transfer if the principal purpose of the transfer was the avoidance of tax or payment of tax revproc_2013_34 sec_4 see sec_6015 the parties have presented little evidence with respect to the value of these assets and the timing of the alleged transfers to mrs rogers making it difficult for the court to determine whether mrs rogers satisfies the threshold test with respect to the underpayments that are not attributable to her mrs rogers has not presented any rebuttable evidence to support a finding that the transfers do not cause her to fail the threshold test the alleged transfers are not necessarily determinative as we also find that the equities in these cases do not support the granting of sec_6015 relief for the deficiency years b factor test for sec_6015 relief respondent argues that under the list of factors enumerated in revproc_2013_34 sec_4 i r b pincite it is equitable to hold mrs rogers jointly and severally liable for the tax for the deficiency years we agree the nonexclusive factors include marital status economic hardship the requesting spouse’s knowledge or reason to know a legal_obligation to pay the tax arising from a divorce decree or other binding agreement a significant benefit gained by the requesting spouse the requesting spouse’s compliance with income_tax laws and her mental or physical health at the time of filing the return or the request for relief no single factor or the presence or absence of a majority of the factors is determinative all factors are considered and weighted appropriately kellam v commissioner tcmemo_2013_186 at this court may consider the irs guidelines but is not bound by them in evaluating the facts and circumstances of a case molinet v commissioner tcmemo_2014_109 at see 136_tc_432 mrs rogers argues that the following equitable factors weigh in her favor she will suffer an economic hardship if not granted relief she did not receive a significant benefit from the understatements she suffers chronic health problems and she has experienced abuse and control by mr rogers that negates her knowledge of the understatements the factors that we consider for relief under sec_6015 are similar to the factors relevant to the equity requirement of sec_6015 as discussed above mrs rogers did not satisfy the equity requirement of sec_6015 likewise we find that she is not entitled to equitable relief under sec_6015 economic hardship exists if payment of the deficiency in whole or in part would cause the requesting spouse to be unable to pay her reasonable basic living expenses revproc_2013_34 sec_4 b whether a requesting spouse will suffer economic hardship is determined on the basis of rules similar to those provided in sec_301_6343-1 proced admin regs requirement to release levy and notice of release including the requesting spouse’s assets and income age employment status and history ability to earn dependents living_expenses medical costs and extraordinary circumstances revproc_2013_34 sec_4 b the irs compares the requesting spouse’s income with federal poverty guidelines and with reasonable living_expenses id the determination of economic hardship does not include the maintenance of an affluent or luxurious standard of living sec_301_6343-1 proced admin regs mrs rogers has not established that she would be unable to pay her reasonable basic living_expenses or would otherwise suffer economic hardship if relief is not granted in financial documents that she submitted to the irs she reported substantial assets with values in excess of the deficiencies sustained here respondent also alleges that mrs rogers has undisclosed personal assets as evidenced by insurance policies for personal_property and assets held in trust that she did not list on her forms submitted to the irs she submitted multiple copies of the same form with significant unexplained discrepancies we find that mrs rogers will not suffer economic hardship and will not be unable to pay her reasonable basic living_expenses in addition she has received a significant benefit from the understatements as discussed above she enjoyed a high standard of living that included expensive vacations and luxury purchases for reasons discussed above relating to sec_6015 relief mrs rogers had knowledge of the understatements she knew that petitioners paid little or no income_tax despite mr rogers’ substantial income from his law practice for and she also knew that the sale of the subdivision lots generated a substantial amount of revenue and that sri reported losses moreover the number of years at issue show a pattern of noncompliance mrs rogers continued to file joint tax returns with her husband as recently a sec_2014 despite her knowledge that respondent had issued the notices of deficiency consideration of the above factors supports a decision to deny mrs rogers sec_6015 equitable relief however we must consider an additional factor that mrs rogers experienced abuse and control from her husband preventing her from challenging the understatements because of fear of retaliation revproc_2013_34 sec_4 we do not find credible or plausible the argument that mr rogers had control_over petitioners’ financial information or financial decisions the evidence shows that mrs rogers was actively involved in their financial affairs and contradicts her claims that mr rogers was financially controlling she handled insurance issues obtained loans and signed loan documents and maintained numerous bank accounts as the sole owner she paid household expenses and held substantial assets in her own name she became the office manager of rogers associates during she paid bills and endorsed checks with her husband’s signature stamp furthermore there is no evidence of mr rogers’ evasiveness or deceitfulness he reviewed the joint tax returns with mrs rogers each year and answered her questions she was aware that they paid little or no income_tax but thought it was because her husband was a good attorney she accompanied her husband on business trips and attended business meetings she was involved in decisionmaking for sri’s subdivision project and was its sole shareholder mrs rogers asks us to consider whether psychological abuse by her hus- band makes it inequitable to find her liabledollar_figure she argues that abuse by her hus- band made her unable to challenge the tax returns despite her knowledge the court may consider whether abuse affects our decision with respect to the other factors we considered above for determining whether to grant equitable relief see revproc_2013_34 supra abuse includes efforts to control isolate humiliate 40mrs rogers submitted three forms within less than one year and reported that she was not the victim of abuse on the first two forms and was an abuse victim on her third form and intimidate the requesting spouse or to undermine her ability to reason independently id sec_4 c iv mrs rogers testified at trial that she did not fear for her safety she believed that mr rogers performed well as an attorney during a substantial portion of the deficiency years despite his alcohol use and testified that she would have made him stop working if she believed that he could not perform in his profession however his behavior humiliated her and isolated her we are not convinced that mr rogers exercised such control_over mrs rogers as would have prevented her from challenging the tax returns or make it inequitable to hold her liable she exercised control_over financial decisions including those relating to sri and rogers associates she reviewed the returns with her husband and asked questions the assertions of control contradict the record we sympathize that mrs rogers has experienced her own health problems and stress anxiety and depression in connection with her husband’s illness and hospitalization in however we do not find that it is inequitable to hold her jointly and severally liable for the deficiencies penalties and interest at issue in the light of all the facts and circumstances she knew about the understatements and significantly benefited from them she will not suffer economic hardship if relief is not granted accordingly we deny her claim for equitable relief under sec_6015 for the deficiency years iv penalties and addition_to_tax respondent determined penalties for the deficiency years as follows for he determined an accuracy-related_penalty against petitioners under sec_6662 for gross_valuation_misstatements relating to deductions claimed for the sugarloaf transaction and under sec_6662 and b and for the portion of the underpayment due to omitted income and disallowed business_expense deductions for he determined a sec_6663 fraud_penalty against mr rogers and in the alternative he determined sec_6662 and h accuracy- related penalties against petitioners see sec_6662 for and he determined sec_6662 accuracy-related_penalties and for he determined an addition_to_tax under sec_6651 for the late filing of petitioners’ joint income_tax return finally in the alternative to the sec_6662 penalties for and respondent determined a sec_6662a penalty for understatements attributable to an undisclosed reportable or listed_transaction with respect to petitioners’ investments in the sugarloaf transactions see sec_6662a after trial in these consolidated cases on date petitioners filed a motion for partial summary_judgment with respect to the above penalties on the basis of our recent decision in graev v commissioner t c ___ dec we will deny petitioners’ motion with respect to the sec_6663 fraud_penalty for and the sec_6651 late filing addition_to_tax as moot because we find that petitioners are not liable for these penalties as described further infra petitioners’ liability for the sec_6662 accuracy-related_penalties and the sec_6662a penalty will be addressed after the parties have an opportunity to further address this issue and will not be addressed therein a fraud_penalty sec_6663 imposes a penalty on the portion of an underpayment that is attributable to fraud respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 79_tc_888 the clear_and_convincing standard applies to both the existence of the underpayment and the existence of fraud 94_tc_654 diricco v commissioner tcmemo_2009_300 to meet this burden the commissioner must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax 113_tc_99 parks v commissioner t c pincite if the commissioner establishes that any portion of the understatement is due to fraud the entire underpayment is treated as attributable to fraud except to the extent that the taxpayer can establish that a portion is not attributable to fraud sec_6663 delvecchio v commissioner tcmemo_2001_130 slip op pincite aff’d 37_fedappx_979 11th cir fraud is not imputed from one spouse to another in the case of a joint tax_return the commissioner must prove fraud as to each spouse see sec_6663 56_tc_982 aff’d 470_f2d_87 1st cir here respondent has asserted fraud only against mr rogers for the existence of fraud is a question of fact to be resolved from consideration of the entire record 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir because fraud can rarely be established by direct proof of the taxpayer’s intention fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts 80_tc_1111 several indicia commonly known as badges_of_fraud are circumstantial evidence that may give rise to evidence of fraudulent intent parks v commissioner t c pincite although no single factor is determinative to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir aff’g tcmemo_1982_603 badges of fraudulent intent include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash 317_us_492 91_tc_874 as few as one or two badges_of_fraud may be sufficient to prove fraudulent intent 103_tc_501 the taxpayer’s entire course of conduct can be indicative of fraud 56_tc_213 the evidence shows that petitioners underreported income claimed personal expenses as business deductions and inconsistently reported related company transactions many of these failures are due to the disorganized structure of their business transactions among their related business entities and their failure to maintain adequate_records resulting in their inability to substantiate a significant portion of their claimed deductions rather than an intent to evade taxes known to be owing mr rogers promoted and implemented the sugarloaf tax_shelter generating millions of dollars in losses for investors and engaged in the tax_shelter in to lower petitioners’ taxable_income they failed to report over dollar_figure million in income that mr rogers received from his promotion of the sugarloaf transactions his wholly owned corporation ppi also failed to report gross_receipts of nearly dollar_figure for a substantial portion of ppi’s underreported gross_receipts arose from transactions with related entities when mr rogers was preparing petitioners’ joint income_tax return he initially included the trustee’s fees that he received from sugarloaf investors as income in a draft of the return however before he submitted the return he received notice that respondent had determined a deficiency for relating to distressed_debt transactions that mr rogers promoted and implemented through a separate_entity warwick trading llc see 137_tc_70 he revised his return and took the position that the trustee’s fees were not income because they were a return_of_capital from sugarloaf and a reimbursement of disallowed deductions sugarloaf was not involved in the distressed_debt transactions at issue in superior trading he advanced significant amounts of money to sugarloaf or on its behalf in the beginning stages of his implementation and promotion of the tax_shelter he admits that when he received the checks from the investors in he thought that the amounts would be taxable_income and later recharacterized the checks as an expense reimbursement he argues that his reasoning changed when respondent asserted the deficiency as a result of the above position petitioners did not report the trustee’s fees as income on their joint_return and underreported mr rogers’ income by over dollar_figure million however we do not find that mr rogers’ reporting position constitutes fraudulent intent in connection with this changed reporting position petitioners submitted during the irs examination altered checks that deleted references to trustee’s fee on the memorandum line of checks received from sugarloaf investors mr rogers claims that his assistant altered the checks in defiance of his direction not to do so we do not find this charge to be credible this incident occurred in before his hospitalization for alcoholism and mr rogers later submitted the unaltered checks after consideration of the badges_of_fraud we find that he did not fraudulently mislead respondent petitioners timely filed their joint tax returns and the returns on their numerous entities for each year except for the late filing for we do not believe that mr rogers had a fraudulent intent to evade tax although at times we have found his testimony to lack credibility his actions do not rise to the level of fraud accordingly we hold that he is not liable for the sec_6663 fraud_penalty for as we have not imposed the fraud_penalty we must determine whether petitioners are liable for the accuracy-related_penalties under sec_6662 and h for b failure_to_file addition_to_tax sec_6651 imposes an addition_to_tax for the failure to timely file a tax_return sec_6651 the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the return if the failure_to_file is for not more than month with an additional for each additional month or fraction thereof during which the failure continues not to exceed a addition petitioners did not request an extension of time to file their return it was postmarked date respondent asserted the failure to timely file addition_to_tax for the first time in his answer the timing affects which party bears the burden_of_proof in regard to the availability of the reasonable_cause exception to that penalty as a general_rule once the commissioner satisfies his burden of production under sec_7491 establishing the appropriateness of a determined penalty the taxpayer bears the burden of proving that reasonable_cause exists for his late filing as a defense to the imposition of the penalty see 116_tc_438 the commissioner bears the burden_of_proof in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a thus as respondent asserted the late filing addition in the answer he bears the burden of proving the absence of reasonable_cause for the court to impose the penalty if the penalty is either a new_matter or an increase in deficiency within the meaning of rule a reri holdings i llc v commissioner t c ___ ___ slip op pincite date 143_tc_376 aff’d in part appeal dismissed in part 616_fedappx_391 10th cir reasonable_cause exists for a late filing if the taxpayer exercised ordinary care and prudence but was nevertheless unable to file on time sec_301 c proced admin regs willful neglect is defined as an intentional failure or reckless indifference 469_us_241 illness or incapacity of a taxpayer or a member of his immediate_family may be reasonable_cause for late filing see rogers v commissioner tcmemo_2016_ joseph v commissioner tcmemo_2003_19 hobson v commissioner tcmemo_1996_272 tabbi v commissioner tcmemo_1995_463 hayes v commissioner tcmemo_1967_80 however a taxpayer’s selective inability to perform his tax obligations while performing his regular business does not excuse the failure_to_file see watts v commissioner tcmemo_1999_416 kemmerer v commissioner tcmemo_1993_394 petitioners argue that they had reasonable_cause for their late filing for because of mr rogers’ extended illness we agree mr rogers was hospitalized for an extended time in and he continued to deal with his illness after his release mrs rogers was preoccupied with her husband’s illness and took on substantial additional responsibilities in their businesses her health also suffered as she dealt with her husband’s condition in prior years petitioners timely filed their income_tax returns under extension however they failed to request an extension for their return would have been timely had they done so cf 88_tc_1175 no reasonable_cause found despite illness where taxpayer had a long history of delinquent filing respondent has not established that petitioners lacked reasonable_cause we find that petitioners had reasonable_cause for the late filing and it was not due to willful neglect accordingly petitioners are not liable for the sec_6651 late filing addition_to_tax for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued appendix1 a schedule c-1 expense per return allowed disallowed interest rent alarm services travel dollar_figure big_number big_number -0- -0- -0- -0- dollar_figure big_number big_number 1for purposes of the following appendixes a through e per return is the amount listed on the return petitioners’ concession is the amount of the expenses deducted on the return that petitioners have conceded stipulated is the amount that respondent has conceded is deductible allowed is the additional_amount in excess of the stipulated amount that petitioners are entitled to deduct and disallowed is the amount of the deductions per return that the court disallows not including petitioners’ concessions schedule c-1 expense per return petitioners’ concession stipulated allowed disallowed repairs office expense legal fees interest insurance depreciation utilities meals travel taxes and licenses legal fiduciary publications dues and subscriptions fees miscellaneous computer services business_gifts bank service charges alarm services big_number dollar_figure --- --- --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- --- --- --- --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number big_number -0- -0- big_number -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number schedule c-1 expense per return petitioners’ concession stipulated allowed disallowed repairs legal fees interest insurance travel meals automobile supplies taxes and licenses utilities alarm services rent dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure --- --- --- --- --- --- --- --- --- --- dollar_figure big_number --- --- --- --- --- --- --- --- --- --- dollar_figure -0- -0- -0- -0- -0- big_number -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number schedule c-1 expense per return stipulated allowed disallowed legal and professional fees returns and allowances travel meals dollar_figure big_number big_number big_number --- dollar_figure dollar_figure big_number --- --- -0- -0- dollar_figure big_number big_number appendix b schedule c-2 deductions per return expense depreciation taxes and licenses repairs interest utilities bank service charge sec_1dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number --- --- --- --- --- --- --- --- 1petitioners concede dollar_figure of the depreciation deduction with dollar_figure remaining in dispute 2the taxes include dollar_figure relating to farmland and dollar_figure relating to the manitou house petitioners did not establish the deductibility of the taxes paid with respect to the farmland it is further unclear from the record whether respondent has conceded the taxes relating to the farmland 3petitioners deducted taxes and licenses of dollar_figure relating to the manitou house petitioners incurred additional taxes and licenses of dollar_figure for that petitioners did not deduct on their return respondent concedes that they are entitled to deduct the dollar_figure on schedule c-2 for 4the source of the dollar_figure of utilities is not clear from the record petitioners presented evidence that dollar_figure related to their personal_residence and dollar_figure related to the manitou house appendix c nondeductible expenses relating to manitou house on schedules c-1 and c-2 and sri’s and ppi’s s_corporation tax_return sec_1 expense rent depreciation interest repairs taxes and licenses utilities bank service insurance --- dollar_figure big_number big_number big_number big_number big_number --- dollar_figure big_number --- dollar_figure --- --- big_number big_number --- --- --- big_number --- --- --- 1sri deducted the rent and utilities for on its s_corporation tax_return petitioners deducted the insurance on schedule c-1 the repairs were deducted as follows dollar_figure on schedule c-2 and dollar_figure on ppi’s s_corporation tax_return the remainder of the expenses were deducted on schedule c-2 appendix d sri deductions expense per return petitioners’ concession stipulated allowed disallowed rent interest depreciation auto and truck bank charges employee bonuses and reimbursements insurance legal and professional fees meals and entertainment miscellaneous parking telephone utilities consulting fee dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- --- --- --- --- dollar_figure -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure -0- -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number appendix e ppi deductions expense per return petitioners’ concession stipulated allowed disallowed repairs legal and professional fees computer services pti subsidy meals taxi airfare hotel multicred fee doctor gasoline dentist dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- dollar_figure big_number big_number --- --- --- --- --- --- --- --- --- --- --- --- dollar_figure --- --- --- dollar_figure dollar_figure big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number ppi deductions expense per return stipulated allowed disallowed salaries and wages repairs employee benefit programs insurance legal and professional fees travel dollar_figure big_number big_number big_number big_number big_number dollar_figure -0- --- --- --- --- --- dollar_figure big_number big_number big_number dollar_figure -0- -0- big_number big_number ppi deductions expense per return petitioners’ concession stipulated allowed disallowed salaries and wages repairs rent taxes and licenses interest employee benefit program accounting bank charges insurance legal and professional fees miscellaneous office printing parking brad todd expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number -0- -0- big_number big_number dollar_figure -0- -0- big_number big_number -0- -0- big_number -0- -0- -0- -0- big_number
